Exhibit 10.1

 

 

 

Construction Loan Agreement

among

Hopkins Village, LLC

as Borrower

and

Bank of America, N.A.,

as Administrative Agent

and

The Other Financial Institutions

Party Hereto

Dated as of July 30, 2015

Bank of America Merrill Lynch,

as Sole Arranger and Sole Book Manager

 

LOGO [g25260g92g37.jpg]

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

         Page   ARTICLE 1—THE LOAN      1   

1.1

 

General Information and Exhibits

     1   

1.2

 

Purpose

     1   

1.3

 

Commitment to Lend

     2   

1.4

 

Budget

     2   

1.5

 

Borrower’s Deposit

     3   

1.6

 

Evidence of Debt

     3   

1.7

 

Interest Rates

     3    ARTICLE 2 ADDITIONAL COVENANTS AND AGREEMENTS      14   

2.1

 

Construction of the Improvements

     14   

2.2

 

Plans and Changes

     15   

2.3

 

Contracts

     15   

2.4

 

Assignment of Contracts and Plans

     16   

2.5

 

Storage of Materials

     17   

2.6

 

Construction Consultant

     17   

2.7

 

Inspection

     17   

2.8

 

Notice to Lenders

     17   

2.9

 

Financial Statements

     18   

2.10

 

Other Information

     18   

2.11

 

Reports and Testing

     19   

2.12

 

Advertising by Lenders

     19   

2.13

 

Appraisal

     19   

2.14

 

Payment of Withholding Taxes

     19   

2.15

 

ERISA and Prohibited Transaction Taxes

     19   

2.16

 

Intentionally Omitted

     20   

2.17

 

Electronic Delivery

     20   

2.18

 

Intentionally Omitted

     20   

2.19

 

Property Management

     20   

2.20

 

Fees to Affiliates

     20   

2.21

 

Intentionally Omitted

     20   

2.22

 

Insurance Requirements

     20    ARTICLE 3 REPRESENTATIONS AND WARRANTIES      22    ARTICLE 4 DEFAULT
AND REMEDIES      23   

4.1

 

Events of Default

     23   

4.2

 

Remedies

     26    ARTICLE 5 ADMINISTRATIVE AGENT      28   

5.1

 

Appointment and Authorization of Administrative Agent

     28   

5.2

 

Delegation of Duties

     30   

 

i



--------------------------------------------------------------------------------

5.3

  Liability of Administrative Agent      30   

5.4

  Reliance by Administrative Agent      30   

5.5

  Notice of Default      31   

5.6

  Credit Decision; Disclosure of Information by Administrative Agent      31   

5.7

  Indemnification of Administrative Agent      32   

5.8

  Administrative Agent in Individual Capacity      32   

5.9

  Successor Administrative Agent      33   

5.10

  Releases; Acquisition and Transfers of Collateral      33   

5.11

  Application of Payments      35   

5.12

  Benefit      35   

5.13

  Co-Agents; Lead Managers      36   

5.14

  Administrative Agent’s Commitment      36    ARTICLE 6 GENERAL TERMS AND
CONDITIONS      36   

6.1

  Consents; Borrower’s Indemnity      36   

6.2

  Miscellaneous      38   

6.3

  Notices      38   

6.5

  Successors and Assigns      40   

6.6

  Confidentiality      44   

6.7

  Set-off      45   

6.8

  Sharing of Payments      45   

6.9

  Amendments; Survival      46   

6.10

  Costs and Expenses      47   

6.11

  [Intentionally Omitted]      48   

6.12

  Partial Releases      50   

6.13

  Further Assurances      50   

6.14

  Inducement to Lenders      51   

6.15

  Forum      51   

6.16

  Interpretation      52   

6.17

  No Partnership, etc.      52   

6.18

  Records      52   

6.19

  Commercial Purpose      52   

6.20

  WAIVER OF JURY TRIAL      53   

6.21

  Service of Process      53   

6.22

  USA Patriot Act Notice      53   

6.23

  Entire Agreement      54   

 

ii



--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

(Syndication)

THIS CONSTRUCTION LOAN AGREEMENT (“Agreement”) is made by and among each lender
from time to time a party hereto (individually, a “Lender” and collectively, the
“Lenders”), and Bank of America, N.A., a national banking association, as
Administrative Agent, and Hopkins Village, LLC (“Borrower”), who agree as
follows:

ARTICLE 1—THE LOAN

1.1 General Information and Exhibits. This Agreement includes the Exhibits
listed below, all of which Exhibits are attached hereto and made a part hereof
for all purposes. Borrower and Lenders agree that if any Exhibit to be attached
to this Agreement contains blanks, the same shall be completed correctly and in
accordance with this Agreement prior to or at the time of the execution and
delivery thereof.

Exhibit “A”—Legal Description of the Land

Exhibit “B”—Definitions and Financial Statements

Exhibit “C”—Certain Conditions Precedent to the Initial Advance

Exhibit “D”—Budget

Exhibit “E”—Plans

Exhibit “F”—Advances

Exhibit “F-1”—Draw Request

Exhibit “G”—Survey Requirements

Exhibit “H”—Intentionally Omitted

Exhibit “I”—Leasing and Tenant Matters

Exhibit “J”—List of Required Project Bonds

Exhibit “K”—Intentionally Omitted

Exhibit “L”—Assignment and Assumption

Exhibit “M”—Form of Deed of Trust Note

Exhibit “N”—Schedule of Lenders

Exhibit “O”—Extension Options

Exhibit “P”—List of all Approvals, Permits and Entitlements

Exhibit “Q”—Project Schedule

Exhibit “R”—Financial Covenants

Exhibit “R-1”—Form of Compliance Certificate

The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Agreement shall have the meanings assigned
to them in Exhibit “B”. This Agreement and the other Loan Documents, which must
be in form, detail and substance satisfactory to Lenders, evidence the
agreements of Borrower and Lenders with respect to the Loan. Borrower shall
comply with all of the Loan Documents.

1.2 Purpose. The proceeds of the Loan shall be used by Borrower to pay (i) the
cost of the construction of the Improvements on the Land and (ii) other fees,
costs and expenses relating to the Project if and to the extent that such costs
are specifically provided for in the Budget.



--------------------------------------------------------------------------------

1.3 Commitment to Lend. Borrower agrees to borrow from each Lender, and each
Lender severally agrees to make advances of its Pro Rata Share of the Loan
proceeds to Borrower in amounts at any one time outstanding not to exceed such
Lender’s Pro Rata Share of the Loan and (except for Administrative Agent with
respect to Administrative Agent Advances), on the terms and subject to the
conditions set forth in this Agreement and Exhibit “C” and Exhibit “F” attached
to this Agreement. Each Lender’s commitment to lend under the Loan shall expire
and terminate automatically (a) if the Loan is prepaid in full and (b) upon the
occurrence of a Default, and (c) on the Advance Termination Date. The Loan is
not revolving. Any amount repaid may not be reborrowed.

1.4 Budget. The Budget for the Project is attached to this Agreement as Exhibit
“D”. The amounts listed in the Budget as the (a) “Total Costs” is the maximum
cost anticipated by Borrower for each item specified; (b) “Total Budget” is the
maximum cost anticipated by Borrower for the Project; (c) “Loan Proceeds” is the
maximum amount to be advanced under the Loan; and (d) “Up-Front Equity” is the
“Borrower Equity” in the amount of $17,814,779, which includes a portion of the
Developer Overhead itemized in the Budget calculated on a straight-line basis
over the 17-month construction term (3/2015 through 8/2016) at the rate of
$141,176.47/month, and is to be paid by Borrower toward the Total Costs and
invested into the Project by Borrower prior to the Initial Advance of the Loan
proceeds. Loan proceeds shall be advanced subject to the terms, covenants,
conditions and provisions of this Agreement. Borrower shall not amend the
Budget, or otherwise reallocate Loan funds from one Budget line item to another
Budget line item, without the prior written approval of Administrative Agent in
its sole discretion. Notwithstanding the foregoing, Borrower may reallocate
actual savings in a hard cost line item of the Budget to another hard cost line
item in the Budget and actual savings in a soft cost line item of the Budget to
another soft cost line item in the Budget, provided that such savings are
demonstrated to Administrative Agent’s reasonable satisfaction prior to such
reallocation. The Budget has been prepared by Borrower, and Borrower represents
to Administrative Agent and Lenders that the Budget includes all costs incident
to the Loan and the Project through the initial Maturity Date of the Loan
(collectively, the “Aggregate Cost”) after taking into account the requirements
of this Agreement, including “hard” and “soft” costs, fees and expenses. Unless
approved by Administrative Agent in its sole discretion, no advance shall be
made (a) for any cost not set forth in the Budget, (b) from any line item in the
Budget that, when added to all prior advances from that line item, would exceed
the lesser of (i) the actual cost incurred by Borrower for such line item, or
(ii) the sum shown in the Budget for such line item, (c) from any contingency
line item, or (d) to pay interest on the Loan after commencement of operations
in the Improvements if and to the extent that, subject to the provisions of
Exhibit “I”, there is sufficient net operating income from the Project to pay
such interest. Advances from any line item in the Budget for purposes other than
those for which amounts are initially allocated to such line item, or changes in
the relative amounts allocated to particular line items in the Budget may only
be made as Administrative Agent in its sole discretion deems necessary or
advisable.

 

2



--------------------------------------------------------------------------------

1.5 Borrower’s Deposit. If at any time Administrative Agent determines that the
sum of: (i) any unadvanced portion of the Loan, plus (ii) the portions of the
Aggregate Cost that are to be paid by Borrower from other funds that, to
Administrative Agent’s satisfaction, are available, set aside and committed, is
or will be insufficient to pay the actual unpaid Aggregate Cost for the Project,
Borrower shall, within seven (7) days after written notice from Administrative
Agent, deposit with Administrative Agent the amount of the deficiency
(“Borrower’s Deposit”) in an interest-bearing account of Administrative Agent’s
selection with interest earned thereon to be part of Borrower’s Deposit. Such
Borrower’s Deposit is hereby pledged to Administrative Agent and Lenders as
additional security for the Indebtedness and Obligations, and Borrower hereby
grants and conveys to Administrative Agent for the ratable benefit of
Administrative Agent and Lenders a security interest in all funds so deposited
with Administrative Agent, as additional security for the Indebtedness and
Obligations. Administrative Agent may advance all or a portion of the Borrower’s
Deposit prior to Administrative Agent advancing the Loan proceeds for the
Project. Upon the occurrence of a Default, Administrative Agent may (but shall
have no obligation to) apply all or any part of Borrower’s Deposit against the
unpaid Indebtedness and Obligations in such order as Administrative Agent
determines in its sole discretion.

1.6 Evidence of Debt. Amounts of the Loan made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the subject Loan made by each Lender to each
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Indebtedness. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of Administrative Agent in
respect of such matters, the accounts and records of Administrative Agent shall
control in the absence of manifest error. Each Lender may attach schedules to
its Note(s) and endorse thereon the date, amount and maturity of the applicable
Note and payments with respect thereto.

1.7 Interest Rates. The Principal Debt under the Note from day to day
outstanding which is not past due shall bear interest at a fluctuating rate per
annum equal to the LIBOR Rate, computed as provided in Section 1.7.1 below.

1.7.1 Computations and Determinations. All computations of interest at the Base
Rate (to the extent applicable) shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Administrative Agent shall
determine the interest rate(s) applicable to the Principal Debt in accordance
with this Agreement and its determination thereof shall be conclusive in the
absence of manifest error. The books and records of Administrative Agent shall
be prima facie evidence of all sums owing to Lenders from time to time under the
Loan, but the failure to record any such information shall not limit or affect
the obligations of Borrower under the Loan Documents.

 

3



--------------------------------------------------------------------------------

1.7.2 [Intentionally Omitted]

1.7.3 Reserves on LIBOR Rate Principal. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of the Loan bearing interest at the LIBOR Daily Floating
Rate equal to the actual costs of such reserves allocated to such principal by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which shall be due and payable on each date on which
interest is payable on the Loan, provided Borrower shall have received at least
10 days’ prior notice (with a copy to Administrative Agent) of such additional
interest from such Lender. If a Lender fails to give notice 10 days prior to the
relevant interest payment date, such additional interest shall be due and
payable 10 days from receipt of such notice.

1.7.4 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
Lending Office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to any Loan advance or to determine or
charge interest rates based upon the LIBOR Daily Floating Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, U.S. Dollars in the
London interbank eurodollar market, then on notice thereof by such Lender to
Borrower through Administrative Agent, any obligation of such Lender to make,
maintain, fund or charge interest with respect to any such Loan advance at the
LIBOR Rate shall be suspended, in each case until such Lender notifies
Administrative Agent and Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, Borrower shall, upon
demand from such Lender (with a copy to Administrative Agent), immediately
prepay or, if applicable, convert all LIBOR Rate Principal to Base Rate
Principal. Upon any such prepayment or conversion, Borrower shall also pay
accrued interest on the amount so prepaid or converted.

1.7.5 Inability to Determine Rates. If (a) Administrative Agent determines that
(i) U.S. Dollar deposits are not being offered to banks in the London interbank
eurodollar market in the amount of any proposed or existing advance of the Loan
at the time of determination for terms equal to one (1) month, or (ii) adequate
and reasonable means do not exist for determining the LIBOR Daily Floating Rate
for proposed or existing advances of the Loan (in each case with respect to
clause (a)(i) above, “Impacted Advances”), or (b) Administrative Agent or
Required Lenders determine that for any reason the LIBOR Rate does not
adequately and fairly reflect the cost to such Lenders of funding the Loan,
Administrative Agent will promptly so notify Borrower and each Lender.
Thereafter, the obligation of Lenders to make or maintain advances of the Loan
at the LIBOR Rate shall be suspended, in each case until Administrative Agent
(upon the instruction of Required Lenders) revokes such notice. During the
period of such suspension, all proposed advances and all amounts from day to day
outstanding which are not past due, shall bear interest at the Base Rate.

 

4



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if Administrative Agent has made the
determination described in subsection (a)(i) of this Section 1.7.5,
Administrative Agent, in consultation with Borrower and the affected Lenders,
may establish an alternative interest rate for the Impacted Advances, in which
case, such alternative rate of interest shall apply with respect to the Impacted
Advances until (1) Administrative Agent revokes the notice delivered with
respect to the Impacted Advances under subsection (a) of the first sentence of
this Section 1.7.5, (2) Administrative Agent or Required Lenders notify
Administrative Agent and Borrower that such alternative interest rate does not
adequately and fairly reflect the cost to such Lenders of funding the Impacted
Advances, or (3) any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loan advances
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides Administrative Agent and
Borrower written notice thereof.

1.7.6 Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Rate);

(ii) subject Administrative Agent or any Lender to any Taxes on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or the London interbank eurodollar market any other
condition, cost or expense affecting this Agreement or any Note or the LIBOR
Rate Advances made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing or maintaining any advance the interest on which is
determined by reference to the LIBOR Daily Floating Rate (or of maintaining its
obligation to make any such advance), or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or any other amount) then, upon demand of such Lender, Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, any Note, the Commitments of such Lender or the advances made by
such Lender, to a level below that which such Lender or such Lender’s

 

5



--------------------------------------------------------------------------------

holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time Borrower will
pay to such Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in Subsections (a) or (b) of this Section and
delivered to Borrower shall be conclusive absent manifest error. Borrower shall
pay such Lender the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Delay in Responses. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender, as
the case may be, notifies Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

1.7.7 Late Charge. If Borrower shall fail to make any payment due hereunder or
under the terms of any Note or other Loan Documents (other than a principal
payment due under any Note) upon the Maturity Date of such Note or as a result
of the acceleration of such Note within fifteen (15) days after the date such
payment is due, Borrower shall pay to the applicable Lender or Lenders on demand
a late charge equal to four percent (4%) of such payment. The “late charge” is
imposed for the purpose of defraying the expenses of a Lender incident to
handling such defaulting payment. This charge shall be in addition to, and not
in lieu of, any other remedy Lenders may have and is in addition to any fees and
charges of any agents or attorneys which Administrative Agent or Lenders may
employ upon the occurrence of a Default, whether authorized herein or by Law.

1.8 Prepayment. Borrower may prepay the principal balance of the Loan, in full
at any time or in part from time to time, without fee, premium or penalty,
provided that: (a) Borrower pay all breakage cost and fees due under any Swap
Contract; (b) Administrative Agent shall have actually received from Borrower
prior notice in a form acceptable to Administrative Agent of (i) Borrower’s
intent to prepay, (ii) the amount of principal which will be prepaid (the
“Prepaid Principal”), and (iii) the date on which the prepayment will be made;
(c) each prepayment shall be in the amount of $1,000 or a larger integral
multiple of $1,000 (unless the prepayment retires the outstanding balance of the
Loan in full); and (d) each prepayment shall be in the amount of 100% of the
Prepaid Principal, plus accrued unpaid interest thereon to the date of
prepayment, plus any other sums which have become due to Administrative Agent
and Lenders under the Loan Documents on or before the date of prepayment but
have not been paid. If the Loan is prepaid in full, any commitment of Lenders
(if any) for further advances shall automatically terminate.

 

6



--------------------------------------------------------------------------------

1.9 [Intentionally Omitted]

1.10 Default Rate. After the occurrence of a Default (including the expiration
of any applicable cure period), upon the request of the Required Lenders,
Administrative Agent, without notice or demand, may raise the rate of interest
accruing on the outstanding principal balance under any Loan Document by three
hundred (300) basis points above the rate of interest otherwise applicable
(“Default Rate”), independent of whether Administrative Agent accelerates the
outstanding principal balance under any Loan Document.

1.11 Taxes.

(a) Any and all payments by Borrower to or for the account of Administrative
Agent or any Lender under any Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, duties, levies,
imposts, deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto, excluding, in the case of Administrative Agent
and any Lender, (i) taxes imposed on or measured by its net income, and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the Laws of which Administrative
Agent or such Lender, as the case may be, is organized or maintains a lending
office, and (ii) any U.S. federal withholding Taxes imposed pursuant to FATCA
(all such non-excluded taxes, duties, levies, imposts, deductions, assessments,
fees, withholdings or similar charges, and liabilities being hereinafter
referred to as “Taxes”). If Borrower shall be required by any Laws to deduct any
Taxes from or in respect of any sum payable under any Loan Document to
Administrative Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section), Administrative Agent
and such Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) Borrower shall make such deductions,
(iii) Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment, Borrower shall furnish to
Administrative Agent (which shall forward the same to such Lender) the original
or a certified copy of a receipt evidencing payment thereof.

(b) In addition, Borrower agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under any Loan Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Loan Document (hereinafter referred to as “Other
Taxes”).

(c) If Borrower shall be required by the Laws of any jurisdiction outside the
United States to deduct any Taxes or Other Taxes from or in respect of any sum
payable under any Loan Document to Administrative Agent or any Lender, Borrower
shall also pay to Administrative Agent (for the account of such Lender) or to
such Lender, at the time interest is paid, such additional amount that such
Lender specifies is necessary to preserve the after-tax yield (after factoring
in United States (federal and state) taxes imposed on or measured by net income)
Lender would have received if such deductions (including deductions applicable
to additional sums payable under this Section) had not been made.

 

7



--------------------------------------------------------------------------------

(d) Borrower agrees to indemnify, defend and hold harmless Administrative Agent
and each Lender for the full amount of Taxes and Other Taxes (including any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section) paid by Administrative Agent and such Lender and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto, in each case whether or not such Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payment under this Subsection shall be made within thirty (30) days after the
date Administrative Agent or Lender makes a demand therefor. A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender shall
be conclusive absent manifest error.

(e) Without prejudice to the survival of any other agreement of Borrower
hereunder, the agreements and obligations of Borrower contained in this Section
shall survive the termination of the Commitments and the payment in full of all
the other Indebtedness.

1.12 Payment Schedule and Maturity Date. The entire principal balance of the
Loan then unpaid and all accrued interest then unpaid shall be due and payable
in full on the Maturity Date. Accrued unpaid interest shall be due and payable
on the 15th day of the first calendar month after the date of this Agreement and
on the same day of each succeeding calendar month thereafter until all principal
and accrued interest owing on the subject Loan shall have been fully paid and
satisfied.

Borrower may elect to extend the Maturity Date upon and subject to the terms and
condition set forth on Exhibit “O”.

1.13 Advances and Payments.

(a) Following receipt of a Draw Request, Administrative Agent shall promptly
provide each Lender with a copy of the Draw Request in the form of Exhibit
“F-1”, the related AIA Document G-702 and G-703, the related written
certification by Borrower’s architect and if available, the related written
certification of the Construction Consultant. Administrative Agent shall notify
each Lender telephonically (with confirmation by electronic mail) or by
electronic mail (with confirmation by telephone) not later than 1:00 p.m.
Administrative Agent’s Time two (2) Business Days prior to the advance Funding
Date for LIBOR Rate Principal advances, and one (1) Business Day prior to the
advance Funding Date for all other advances, of its Pro Rata Share of the amount
Administrative Agent has determined shall be advanced in connection therewith
(“Advance Amount”). In the case of an advance of a Loan, each Lender shall make
the funds for its Pro Rata Share of the Advance Amount available to
Administrative Agent not later than 11:00 a.m. Administrative Agent’s Time on
the Funding Date thereof. After Administrative Agent’s receipt of the Advance
Amount from Lenders, Administrative Agent shall make proceeds of Loan in an
amount equal to the Advance Amount (or, if less, such portion of the Advance
Amount that shall have been paid to Administrative Agent by Lenders in
accordance with the terms hereof) available to Borrower on the applicable
Funding Date by advancing such funds to Borrower in accordance with the
provisions of Exhibit “F”.

(b) All payments by Borrower shall be made without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by Borrower hereunder shall be made to
Administrative Agent, for the account of the

 

8



--------------------------------------------------------------------------------

respective Lenders to which such payment is owed, at Administrative Agent’s
Office in U.S. Dollars and in immediately available funds not later than 12:00
p.m. (Administrative Agent’s Time) on the date specified herein. Administrative
Agent will promptly distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by
Administrative Agent after 12:00 p.m. (Administrative Agent’s Time) shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. For the avoidance of doubt,
Administrative Agent will distribute payments to each Lender, (i) on the date of
receipt, if Administrative Agent receives such funds on or before 12:00 p.m.
(Administrative Agent’s Time), or (ii) on the Business Day following the date of
receipt, if Administrative Agent receives such funds after 12:00 p.m.
(Administrative Agent’s Time). If Administrative Agent fails to timely pay any
amount to any Lender in accordance with this Subsection, Administrative Agent
shall pay to such Lender interest (without reimbursement by Borrower) on such
amount at the greater of the Federal Funds Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation, for each day from the day such amount was to be paid until it is
paid to such Lender.

(c) (i) Unless Administrative Agent shall have received notice from a Lender
prior to the proposed advance Funding Date for LIBOR Rate Principal advances
(or, in the case of any other advances, prior to 12:00 p.m. (Administrative
Agent’s Time) on such advance Funding Date) that such Lender will not make
available to Administrative Agent such Lender’s Pro Rata Share of such Advance
Amount, Administrative Agent may assume that such Lender has made such Pro Rata
Share available on such date in accordance with Subsection (a) above (or, in the
case of any advances other than LIBOR Rate Principal advances, that such Lender
has made such Pro Rata Share available in accordance with, and at the time
required by Subsection (a) above) and may, in reliance upon such assumption,
make available to Borrower a corresponding amount. In such event, if a Lender
has not in fact made its Pro Rata Share of the Advance Amount available to
Administrative Agent, then the applicable Lender and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by Administrative Agent in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by Administrative Agent in connection with the foregoing,
and (B) in the case of a payment to be made by Borrower, the interest rate
applicable to LIBOR Rate Principal. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its Pro Rata
Share of the applicable Advance Amount to Administrative Agent, then the amount
so paid shall constitute such Lender’s Pro Rata Share of such Advance Amount.
Any payment by Borrower shall be without prejudice to any claim Borrower may
have against a Lender that shall have failed to make such payment to
Administrative Agent.

 

9



--------------------------------------------------------------------------------

(ii) Unless Administrative Agent shall have received notice from Borrower prior
to the date on which any payment is due to Administrative Agent for the account
of Lenders hereunder that Borrower will not make such payment, Administrative
Agent may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to Lenders, as
the case may be, the amount due. In such event, if Borrower has not in fact made
such payment, then each of the Lenders severally agrees to repay to
Administrative Agent forthwith on demand the amount so distributed to such
Lender, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of Administrative Agent to any Lender or to Borrower with respect to
any amount owing under this Subsection shall be conclusive, absent manifest
error.

(d) If any Lender makes available to Administrative Agent funds for any Loan
advances to be made by such Lender as provided in the foregoing provisions of
this Section, and such funds are not made available to Borrower by
Administrative Agent because the conditions to the Loan advance set forth in
Exhibit “F” are not satisfied or waived in accordance with the terms hereof,
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(e) The obligations of Lenders hereunder to make Loan advances and to make
payments pursuant to Section 5.7 are several and not joint. The failure of any
Lender to make any Loan advance, to fund any such participation or to make any
payment under Section 5.7 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan advance, to purchase its participation or to make its payment under
Section 5.7.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan advance in any particular place or manner.

 

10



--------------------------------------------------------------------------------

1.14 Administrative Agent Advances.

(a) Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to make, authorize or determine advances of the Loan, or
otherwise expend funds, on behalf of Lenders (“Administrative Agent Advances”),
(i) to pay any costs, fees and expenses as described in Section 6.10 herein,
(ii) when the applicable conditions precedent set forth in Exhibit “C” and
Exhibit “F” have been satisfied to the extent required by Administrative Agent,
and (iii) when Administrative Agent deems necessary or desirable to preserve or
protect collateral for the Indebtedness and Obligations or any portion thereof
(including those with respect to property taxes, insurance premiums, completion
of construction, operation, management, improvements, maintenance, repair, sale
and disposition) (A) subject to Section 5.5, after the occurrence of a Default,
and (B) subject to Section 5.10, after acquisition of all or a portion of the
Loan collateral by foreclosure or otherwise.

(b) Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable on demand and secured by the
collateral for the Indebtedness and Obligations, and if unpaid by Lenders as set
forth below shall bear interest at the rate applicable to such amount under the
Loan or if no longer applicable, at the Base Rate. Administrative Agent shall
notify each Lender in writing of each Administrative Agent Advance. Upon receipt
of notice from Administrative Agent of its making of an Administrative Agent
Advance, each Lender shall make the amount of such Lender’s Pro Rata Share of
the outstanding principal amount of the Administrative Agent Advance available
to Administrative Agent, in same day funds, to such account of Administrative
Agent as Administrative Agent may designate, (i) on or before 3:00 p.m.
(Administrative Agent’s Time) on the day Administrative Agent provides Lenders
with notice of the making of such Administrative Agent Advance if Administrative
Agent provides such notice on or before 12:00 p.m. (Administrative Agent’s
Time), or (ii) on or before 12:00 p.m. (Administrative Agent’s Time) on the
Business Day immediately following the day Administrative Agent provides Lenders
with notice of the making of such advance if Administrative Agent provides
notice after 12:00 p.m. (Administrative Agent’s Time).

1.15 Defaulting Lender.

1.15.1 Notice and Cure of Lender Default; Election Period; Electing Lenders.
Administrative Agent shall notify (such notice being referred to as the “Default
Notice”) Borrower (for Loan advances) and each non-Defaulting Lender if any
Lender is a Defaulting Lender. Each non-Defaulting Lender shall have the right,
but in no event or under any circumstance the obligation, to fund such
Defaulting Lender’s Defaulting Lender Amount, provided that within twenty
(20) days after the date of the Default Notice (the “Election Period”), such
non-Defaulting Lender or Lenders (each such Lender, an “Electing Lender”)
irrevocably commit(s) by notice in writing (an “Election Notice”) to
Administrative Agent, the other Lenders and Borrower to fund the Defaulting
Lender Amount. If Administrative Agent receives more than one Election Notice
within the Election Period, then the commitment to fund the Defaulting Lender
Amount shall be apportioned pro rata among the Electing Lenders in the
proportion that the amount of each such Electing Lender’s Commitment bears to
the total Commitments of all Electing Lenders. If the Defaulting Lender fails to
pay the Defaulting Lender Payment Amount within the Election Period, the
Electing Lender or Lenders, as applicable, shall be automatically obligated to
fund the Defaulting Lender Amount (and Defaulting Lender shall no longer be
entitled to fund such Defaulting Lender Amount) within three (3) Business Days
following the

 

11



--------------------------------------------------------------------------------

expiration of the Election Period to reimburse Administrative Agent or make
payment to Borrower, as applicable. Notwithstanding anything to the contrary
contained herein, if Administrative Agent has funded the Defaulting Lender
Amount, Administrative Agent shall be entitled to reimbursement for its portion
of the Defaulting Lender Payment Amount pursuant to Section 5.11.

1.15.2 Removal of Rights; Indemnity. Administrative Agent shall not be obligated
to transfer to a Defaulting Lender any payments made by or on behalf of Borrower
to Administrative Agent for the Defaulting Lender’s benefit; nor shall a
Defaulting Lender be entitled to the sharing of any payments hereunder or under
any Note until all Defaulting Lender Payment Amounts are paid in full. Amounts
payable to a Defaulting Lender shall be paid by Administrative Agent to
reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Loan Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Commitment
shall be deemed to be zero. A Defaulting Lender shall have no right to
participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Loan Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Loan Document which is made subsequent to the Defaulting Lender’s
becoming a Defaulting Lender. This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Agreement by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders. Such Defaulting Lender nonetheless shall be bound by any
amendment to or waiver of any provision of, or any action taken or omitted to be
taken by Administrative Agent and/or the non-Defaulting Lenders under any Loan
Document which is made subsequent to that Lender’s becoming a Defaulting Lender
and prior to such cure or waiver. The operation of this Subsection or the
Subsection above alone shall not be construed to increase or otherwise affect
the Commitment of any non-Defaulting Lender, or relieve or excuse the
performance by Borrower of its duties and obligations hereunder or under any of
the other Loan Documents. Furthermore, nothing contained in this Section shall
release or in any way limit a Defaulting Lender’s obligations as a Lender
hereunder and/or under any of the other Loan Documents. Further, a Defaulting
Lender shall indemnify, defend and hold harmless Administrative Agent and each
of the non-Defaulting Lenders from any claim, loss, or costs incurred by
Administrative Agent and/or the non-Defaulting Lenders as a result of a
Defaulting Lender’s failure to comply with the requirements of this Agreement,
including, without limitation, any and all additional losses, damages, costs and
expenses (including, without limitation, attorneys’ fees) incurred by
Administrative Agent and any non-Defaulting Lender as a result of and/or in
connection with (i) a non-Defaulting Lender’s acting as an Electing Lender,
(ii) any enforcement action brought by Administrative Agent against a Defaulting
Lender, and (iii) any action brought against Administrative Agent and/or
Lenders. The indemnification provided above shall survive any termination of
this Agreement.

1.15.3 Commitment Adjustments. In connection with the adjustment of the amounts
of the Loan Commitments of the Defaulting Lender and Electing Lender(s) upon the
expiration of the Election Period as aforesaid, Borrower, Administrative Agent
and Lenders shall

 

12



--------------------------------------------------------------------------------

execute such modifications to the Loan Documents as shall, in the reasonable
judgment of Administrative Agent, be necessary or desirable in connection with
the adjustment of the amounts of Commitments in accordance with the foregoing
provisions of this Section. For the purpose of voting or consenting to matters
with respect to the Loan Documents such modifications shall also reflect the
removal of voting rights of the Defaulting Lender and increase in voting rights
of Electing Lenders to the extent an Electing Lender has funded the Defaulting
Lender Amount. In connection with such adjustments, Defaulting Lenders shall
execute and deliver an Assignment and Assumption covering that Lender’s
Commitment and otherwise comply with Section 6.5. If a Lender refuses to execute
and deliver such Assignment and Assumption or otherwise comply with Section 6.5,
such Lender hereby appoints Administrative Agent to do so on such Lender’s
behalf. Administrative Agent shall distribute an amended Schedule of Lenders,
which shall thereafter be incorporated into this Agreement, to reflect such
adjustments. However, all such Defaulting Lender Amounts funded by
Administrative Agent or Electing Lenders shall continue to be Defaulting Lender
Amounts of the Defaulting Lender pursuant to its obligations under this
Agreement.

1.15.4 No Election. In the event that no Lender elects to commit to fund the
Defaulting Lender Amounts within the Election Period, Administrative Agent
shall, upon the expiration of the Election Period, so notify Borrower and each
Lender.

1.16 Several Obligations; No Liability, No Release. Notwithstanding that certain
of the Loan Documents now or hereafter may have been or will be executed only by
or in favor of Administrative Agent in its capacity as such, and not by or in
favor of Lenders, any and all obligations on the part of Administrative Agent
(if any) to make any advances of the Loan or reimbursements for other Payment
Amounts shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective Pro Rata
Shares. Except as may be specifically provided in this Agreement, no Lender
shall have any liability for the acts of any other Lender. No Lender shall be
responsible to Borrower or any other Person for any failure by any other Lender
to fulfill its obligations to make advances of the Loan or reimbursements for
other Payment Amounts, nor to take any other action on its behalf hereunder or
in connection with the financing contemplated herein. The failure of any Lender
to pay to Administrative Agent its Pro Rata Share of a Payment Amount shall not
relieve any other Lender of any obligation hereunder to pay to Administrative
Agent its Pro Rata Share of such Payment Amounts as and when required herein,
but no Lender shall be responsible for the failure of any other Lender to so
fund its Pro Rata Share of the Payment Amount. In furtherance of the foregoing,
Lenders shall comply with their obligation to pay Administrative Agent their Pro
Rata Share of such Payment Amounts regardless of (i) the occurrence of any
Default hereunder or under any Loan Document; (ii) intentionally omitted
(iii) any failure of consideration, absence of consideration, misrepresentation,
fraud, or any other event, failure, deficiency, breach or irregularity of any
nature whatsoever in the Loan Documents; or (iv) any bankruptcy, insolvency or
other like event with regard to any Borrower or Guarantor. The obligation of
Lenders to pay such Payment Amounts are in all regards independent of any claims
between Administrative Agent and any Lender.

1.17 Replacement of Lenders. If any Lender is a Defaulting Lender, Borrower may,
upon notice to such Lender and Administrative Agent, replace such Lender by
causing such Lender to assign its Commitment with the payment of any assignment
fee by the replaced Lender

 

13



--------------------------------------------------------------------------------

to one or more other lenders or Eligible Assignees acceptable to Borrower and
Administrative Agent. Borrower shall cause the replacement lender to (subject to
the provisions of Sections 1.14 and 1.15 providing for payment of all Defaulting
Lender Payment Amounts to Administrative Agent and/or Electing Lenders, as
applicable, prior to payment of amounts due to a Defaulting Lender), (x) pay in
full all principal, interest, fees and other amounts owing to such Lender
through the date of replacement, (y) intentionally omitted and (z) provide a
release of such Lender from its obligations under the Loan Documents. Any Lender
being replaced shall execute and deliver an Assignment and Assumption covering
that Lender’s Commitment and otherwise comply with Section 6.5. If a Lender
being replaced refuses to execute and deliver such Assignment and Assumption or
otherwise comply with Section 6.5, such Lender hereby irrevocably appoints
Administrative Agent to do so on such Lender’s behalf. Administrative Agent
shall distribute an amended Schedule of Lenders, which shall thereafter be
incorporated into this Agreement, to reflect adjustments to Lenders and their
Commitments.

ARTICLE 2 ADDITIONAL COVENANTS AND AGREEMENTS

2.1 Construction of the Improvements. Borrower has commenced construction of the
Improvements. Borrower shall prosecute the construction of the Improvements with
diligence and continuity, in a good and workmanlike manner, and in accordance
with sound building and engineering practices, all applicable Laws and
governmental requirements, the applicable Plans and the Loan Documents. If at
any time, and prior to commencement of construction of the Improvements thereof,
any portion of any structure on the Land is insurable against casualty by flood
and is located in a Special Flood Hazard Area under the Flood Disaster
Protection Act of 1973, as amended, a flood insurance policy on the structure
and Borrower owned contents must be in effect as otherwise required pursuant to
Exhibit “C” of this Agreement, regardless of whether such construction is funded
with Up-Front Equity or otherwise. Borrower shall not commence construction of
any portion of any structure or improvement on the Land located within a Special
Flood Hazard Area without giving at least ten (10) days written advance notice
to Administrative Agent and each of the Lenders, and obtaining flood insurance
coverage as required herein. Borrower shall not permit cessation of work for a
period in excess of fifteen (15) days (whether or not consecutive days), except
for Excusable Delays. Borrower shall complete construction of all of the
Improvements comprising the entirety of the Project free and clear of all liens
(except liens created by the Loan Documents), and shall obtain a certificate of
occupancy and all other permits, licenses and approvals from all applicable
Governmental Authorities required for the occupancy, use and operation of all of
such Improvements, in each case satisfactory to Administrative Agent, on or
before the Completion Date. Borrower shall promptly correct (a) any material
defect in any Improvements, (b) any material departure from the applicable
Plans, Law or governmental requirements, or (c) any encroachment by any
Improvements or structure on any building setback line, easement, property line
or restricted area. Borrower shall maintain all permits and governmental
approvals necessary for construction of the Improvements. Notwithstanding
anything herein to the contrary, in the event Borrower fails to complete
construction of the entirety of the Improvements, and obtain all applicable
permits, licenses, certificates and approvals, other than in accordance with
this Agreement on or before August 1, 2016 (“Reserve Completion Requirements”),
Borrower shall be required to deposit $1,250,000 into a debt service reserve
account with Administrative Agent (the “Reserve Account”) as additional
collateral security for

 

14



--------------------------------------------------------------------------------

the Loan; provided that, Administrative Agent shall deliver to Borrower funds in
the Reserve Account upon Borrower’s written request therefor upon satisfaction
of the following conditions (x) there is not otherwise a Default hereunder,
(y) the Project is complete and (z) the Project has achieved a Debt Service
Coverage Ratio of at least 1.0 to 1.00 calculated using Net Operating Income for
the previous three (3) months, annualized. To the extent any Default has
occurred and is then-continuing or upon the occurrence of the Maturity Date,
Administrative Agent may, in its sole discretion, withdraw and apply any funds
held in the Reserve Account to any of the then-due and payable Obligations
(whether as a result of acceleration or otherwise). For the avoidance of doubt,
failure to satisfy the Reserve Completion Requirements will not constitute a
Default so long as (i) Borrower timely deposits $1,250,000 into the Reserve
Account and (ii) Borrower is otherwise in compliance with the other covenants in
this Agreement relating to completion of construction (e.g., Borrower has
satisfied the requirements regarding completion of the Improvements set forth in
the CVS Lease and there is no default under Section 4.1(i)).

2.2 Plans and Changes. No construction shall be undertaken with respect to the
Project except as shown in the Plans. Borrower assumes full responsibility for
the compliance of the Plans and the Property with all Laws, governmental
requirements and sound building and engineering practices. No plans or
specifications, or any changes thereto, shall be included as part of any Plans
until approved by Administrative Agent, Construction Consultant, all applicable
Governmental Authorities, and all other parties required under the Loan
Documents. Without Administrative Agent’s prior written consent, Borrower shall
not change or modify any Plans, agree to any change order, or allow any extras
to any contractor or any subcontractor, except that Borrower may make Permitted
Changes if: (a) Borrower notifies Administrative Agent in writing of the change
or extra with appropriate supporting documentation and information; (b) Borrower
obtains the approval of the applicable contractor, Borrower’s architect and all
sureties; (c) the structural integrity, quality and standard of workmanship of
the subject Improvements is not impaired by such change or extra; (d) no
substantial change in architectural appearance is effected by such change or
extra; (e) no default in any obligation to any Person or violation of any Law or
governmental requirement would result from such change or extra; (f) Borrower
complies with Section 1.5 of this Agreement to cover any excess cost resulting
from the change or extra; (g) completion of the subject Improvements by the
applicable Completion Date will not be affected; and (h) Borrower provides
Administrative Agent with evidence that (1) the change or extra has been
approved by the permanent lender, if any, or the Ground Lessor or CVS, or
(2) such approval by permanent lender, if any, or the Ground Lessor or CVS, is
not required. Administrative Agent shall not be obligated to review a proposed
change unless it has received all documents necessary to review such change,
including the change order, cost estimates, plans and specifications, and
evidence that all required approvals other than that of Administrative Agent
have been obtained.

2.3 Contracts. Without Administrative Agent’s prior written approval as to
parties, terms, and all other matters, Borrower shall not (a) enter into any
Material Contract for the performance of any work or the supplying of any labor,
materials or services for the design or construction of any Improvements,
(b) enter into any franchise, license, brokerage listing, management, leasing,
maintenance or other contract pertaining to the Property or any portion thereof
not described in clause (a) that is not unconditionally terminable by Borrower
or any successor owner without

 

15



--------------------------------------------------------------------------------

penalty or payment on not more than thirty (30) days’ notice to the other party
thereunder, or (c) modify, amend, or terminate any such contracts.
Administrative Agent approves AHP Construction, LLC, d/b/a Armada Hoffler
Construction Company, as the general contractor and Design Collective, Inc. as
the project architect for the Project. Borrower shall not default under any
contract; Borrower shall not permit any contract to terminate by reason of any
failure of Borrower to perform thereunder; and Borrower shall promptly notify
Administrative Agent of any default thereunder. Borrower will deliver to
Administrative Agent, upon request of Administrative Agent, the names and
addresses of all Persons or entities with whom each contractor has contracted or
intends to contract for the construction of any Improvements or for the
furnishing of labor or materials therefor. Borrower will deliver to
Administrative Agent, upon request of Administrative Agent, a list of all
contracts or contracts of a designated type and copies of such contracts.

2.4 Assignment of Contracts and Plans. As additional security for the
Indebtedness and Obligations, Borrower hereby transfers and assigns to
Administrative Agent for the ratable benefit of Administrative Agent and Lenders
and grants a security interest to them in all of Borrower’s right, title and
interest, but not its liability, in, under, and to all construction,
architectural and design contracts, and all Plans, and agrees that all of the
same are covered by the security agreement provisions of the Deed of Trust.
Borrower agrees to deliver to Administrative Agent from time to time upon
Administrative Agent’s request such consents to the foregoing assignment from
parties contracting with Borrower as Administrative Agent may require. Neither
this assignment nor any action by Administrative Agent or Lenders shall
constitute an assumption by Administrative Agent or Lenders of any obligation
under any contract or with respect to any Plans, Borrower hereby agrees to
perform all of its obligations under any contract, and Borrower shall continue
to be liable for all obligations of Borrower with respect thereto.
Administrative Agent shall have the right at any time (but shall have no
obligation) to take in its name or in the name of Borrower such action as
Administrative Agent may determine to be necessary to cure any default under any
contract or with respect to any Plans or to protect the rights of Borrower,
Administrative Agent or Lenders with respect thereto. Borrower irrevocably
constitutes and appoints Administrative Agent as Borrower’s attorney-in-fact,
which power of attorney is coupled with an interest and irrevocable, to enforce
in Borrower’s name or in Administrative Agent’s and Lender’s name all rights of
Borrower under any contract or with respect to any Plans. Administrative Agent
shall incur no liability if any action so taken by it or on its behalf shall
prove to be inadequate or invalid. Borrower shall indemnify and hold
Administrative Agent and Lenders harmless against and from any loss, cost,
liability or expense (including, but not limited to, consultants’ fees and
expenses and reasonable attorneys’ fees and expenses) incurred in connection
with Borrower’s failure to perform such contracts or any action taken by
Administrative Agent or Lenders. Administrative Agent may use any Plans for any
purpose relating to any Improvements. Borrower represents and warrants to
Administrative Agent and Lenders that the copy of any contract furnished or to
be furnished to Administrative Agent is and shall be a true and complete copy
thereof, that the copies of any Plans delivered to Administrative Agent are and
shall be true and complete copies of such Plans, that there have been no
modifications thereof which are not fully set forth in the copies delivered, and
that Borrower’s interest therein is not subject to any claim, setoff, or
encumbrance.

 

16



--------------------------------------------------------------------------------

2.5 Storage of Materials. Borrower shall cause all materials supplied for or
intended to be utilized in the construction of any of the Improvements, but not
yet affixed to or incorporated into the Improvements, to be stored on the Land
or at such other site as Administrative Agent may approve from time to time, in
each case with adequate safeguards to prevent loss, theft, damage or commingling
with materials for other projects. Borrower shall not purchase or order
materials for delivery more than ninety (90) days prior to the scheduled
incorporation of such materials into the Improvements without Administrative
Agent’s prior approval.

2.6 Construction Consultant. Administrative Agent may retain the services of a
Construction Consultant, whose duties may include, among others, reviewing any
Plans and any proposed changes to such Plans, performing construction cost
analyses, observing work in place and reviewing Draw Requests. The duties of
Construction Consultant run solely to Administrative Agent for the ratable
benefit of Lenders, and Construction Consultant shall have no obligations or
responsibilities whatsoever to Borrower, Borrower’s architect, engineer,
contractor or any of their agents or employees. Unless prohibited by applicable
Law, all fees, costs, and expenses of Construction Consultant shall be paid by
Borrower. Borrower shall cooperate with Construction Consultant and will furnish
to Construction Consultant such information and other material as Construction
Consultant considers necessary or useful in performing its duties.

2.7 Inspection. Administrative Agent (and, after advance notice to and
coordination with Administrative Agent, a Lender) and its agents, including
Construction Consultant, may enter upon the Property to inspect the Property,
including the Project and any materials at any reasonable time, unless
Administrative Agent (and, after advance notice to and coordination with
Administrative Agent, a Lender) deems such inspection is of an emergency nature,
in which event Borrower shall provide Administrative Agent (and, after advance
notice to and coordination with Administrative Agent, a Lender) with immediate
access to the Property. Administrative Agent (and, after advance notice to and
coordination with Administrative Agent, a Lender) and its agents shall
coordinate with Borrower’s on-site construction supervisor and should comply
with all reasonable rules and regulations relating to construction of the
Project. Borrower will furnish to Administrative Agent and its agents, including
Construction Consultant, for inspection and copying, all Plans, shop drawings,
specifications, books and records, and other documents and information that
Administrative Agent or Lenders may request from time to time.

2.8 Notice to Lenders. Borrower shall promptly within five (5) days after the
occurrence of any of the following events, notify each Lender in writing
thereof, specifying in each case the action Borrower has taken or will take with
respect thereto: (a) any violation of any Law or governmental requirement;
(b) any litigation, arbitration or governmental investigation or proceeding
instituted or threatened against Borrower or any Guarantor or the Property, and
any material development therein which has a likelihood of materially affecting
Borrower’s or any Guarantor’s ability to pay and/or perform their obligations
under the Loan Documents; (c) any actual or threatened condemnation of any
portion of the Property, any negotiations with respect

 

17



--------------------------------------------------------------------------------

to any such taking, or any loss of or substantial damage to the Property;
(d) any labor controversy pending or threatened against Borrower or any general
contractor or any subcontractor under a Material Contract, and any material
development in any such labor controversy; (e) any notice received by Borrower
with respect to the cancellation, alteration or non-renewal of any insurance
coverage maintained with respect to the Property; (f) any failure by Borrower or
any contractor, subcontractor or supplier under a Material Contract to perform
any material obligation thereunder; (g) any event or condition which would
permit termination of a Material Contract or suspension of work thereunder, or
any notice given by Borrower or any contractor with respect to either (f) or
(g); (h) any failure by Borrower or any other party under any property
management agreement with respect to the Project or the Ground Lease or CVS
Lease to perform any material obligation under any such contract, any event or
condition which would permit termination of such a contract or suspension of
services or performance thereunder, or notice given by Borrower or any party
with respect to any of the foregoing; (i) any lien filed against the Property or
any stop notice served on Borrower in connection with construction of any
Improvements; or (j) any required permit, license, certificate or approval with
respect to the Property lapses or ceases to be in full force and effect.

2.9 Financial Statements. Borrower shall deliver to Administrative Agent with
sufficient copies for each Lender, in form and detail satisfactory to
Administrative Agent and Required Lenders, the Financial Statements and other
statements and information at the times and for the periods described in
(a) Exhibit “B” and (b) any other Loan Document, and Borrower shall deliver to
Administrative Agent with sufficient copies for each Lender from time to time
such additional financial statements and information as Administrative Agent may
at any time request, in form and detail satisfactory to Administrative Agent and
Required Lenders. Borrower will make all of its books, records and accounts
available to Administrative Agent and its representatives at the Property upon
request and will permit them to review and copy the same. Borrower shall
promptly notify Administrative Agent of any event or condition that could
reasonably be expected to have a Material Adverse Effect in the financial
condition of Borrower and, if known by Borrower, Guarantor, or in the
construction progress of any Improvements. Administrative Agent shall provide a
copy of such Financial Statements to each Lender upon receipt.

2.10 Other Information. Borrower shall furnish to Administrative Agent from time
to time upon Administrative Agent’s request (i) copies of any or all
subcontracts entered into by contractors or subcontractors and the names and
addresses of all Persons or entities with whom Borrower or any contractor has
contracted or intends to contract for the construction of any Improvements or
the furnishing of labor or materials in connection therewith; (ii) copies of any
or all contracts, bills of sale, statements, receipts or other documents under
which Borrower claims title to any materials, fixtures or articles of personal
property incorporated or to be incorporated into any Improvements or subject to
the lien of the Deed of Trust; (iii) a list of all unpaid bills for labor and
materials with respect to construction of any Improvements and copies of all
invoices therefor; (iv) budgets of Borrower and revisions thereof showing the
estimated costs and expenses to be incurred in connection with the completion of
construction of any Improvements; (v) the Accounts Payable List with each Draw
Request for soft costs; (vi) current or updated detailed Project Schedules or
other construction schedules; and (vii) such other information relating to
Borrower, Guarantor, any Improvements, the Project or any portion thereof, the
Property, or any indemnitor or other Person or party connected with Borrower,
any Loan, the construction of any Improvements or any security for any Loan.

 

18



--------------------------------------------------------------------------------

2.11 Reports and Testing. Borrower shall (a) promptly deliver to Administrative
Agent copies of all reports, studies, inspections and tests made on the Project
or any materials to be incorporated into any Improvements; and (b) make such
additional tests on the Project or any materials to be incorporated into the
subject Improvements as Administrative Agent reasonably requires. Borrower shall
immediately notify Administrative Agent of any report, study, inspection or test
that indicates any adverse condition relating to the Project, any Improvements
or any such materials.

2.12 Advertising by Lenders. Administrative Agent may erect and maintain on the
Project one or more advertising signs approved by Administrative Agent
indicating that the construction financing for the Project has been provided by
Lenders provided such signs are in compliance with all applicable laws, codes
and regulations.

2.13 Appraisal. Administrative Agent may obtain from time to time, an appraisal
of the Project prepared in accordance with written instructions from
Administrative Agent by a third-party appraiser engaged directly by
Administrative Agent. Each such appraiser and appraisal shall be satisfactory to
Administrative Agent (including satisfaction of applicable regulatory
requirements). The cost of any such appraisal, shall be borne by Borrower if
such appraisal is the first appraisal in any calendar year after 2016, and in
all events if Administrative Agent obtains such appraisal after the occurrence
of a Default, and such cost is due and payable by Borrower on demand and shall
be secured by the Loan Documents. Administrative Agent shall provide a copy of
such appraisal to each Lender upon receipt.

2.14 Payment of Withholding Taxes. Borrower shall not use, or knowingly permit
any contractor or subcontractor to use, any portion of the proceeds of any Loan
advance to pay the wages of employees unless a portion of the proceeds or other
funds are also used to make timely payment to or deposit with (a) the United
States of all amounts of tax required to be deducted and withheld with respect
to such wages under the Code, and (b) any state and/or local Governmental
Authority or agency having jurisdiction of all amounts of tax required to be
deducted and withheld with respect to such wages under any applicable state
and/or local Laws.

2.15 ERISA and Prohibited Transaction Taxes. As of the date hereof and
throughout the term of this Agreement, (a) Borrower is not and will not be
(i) an “employee benefit plan”, as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”); or (ii) a “plan”
within the meaning of Section 4975(e) of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”); (b) the assets of Borrower do not and
will not constitute “plan assets” within the meaning of the United States
Department of Labor Regulations set forth in 29 C.F.R. §2510.3-101; (c) Borrower
is not and

 

19



--------------------------------------------------------------------------------

will not be a “governmental plan” within the meaning of Section 3(32) of ERISA;
(d) transactions by or with Borrower are not and will not be subject to state
statutes applicable to Borrower regulating investments of fiduciaries with
respect to governmental plans; and (e) Borrower shall not engage in any
transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Administrative Agent of any of Lender’s rights
under this Agreement, any Note or the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Code. Borrower further agrees to deliver to
Administrative Agent such certifications or other evidence of compliance with
the provisions of this Section 2.15 as Administrative Agent may from time to
time request.

2.16 Financial Covenants. Borrower shall comply with the terms and conditions of
Exhibit “R” with respect to the matters described therein. Borrower shall cause
Guarantor to comply with the financial covenants set forth in Section 9.15 of
the Credit Agreement, as such covenants may be amended, modified, supplemented,
restated and replaced from time to time.

2.17 Electronic Delivery.

(a) Documents required to be delivered pursuant to Section 2.9, and/or Exhibit
“B” (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which Borrower posts such
documents, or provides a link thereto on Borrower’s website on the Internet at
the website address listed on Borrower’s signature page to this Agreement; or
(ii) on which such documents are posted on Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by
Administrative Agent); provided that: (i) Borrower shall deliver paper copies of
such documents to Administrative Agent or any Lender upon its request to
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall promptly notify Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
Borrower with any such request by a Lender for delivery, and each Lender shall
be solely responsible for requesting delivery to it or maintaining its copies of
such documents.

(b) Borrower hereby acknowledges that (i) Administrative Agent and/or Arranger
may, but shall not be obligated to, make available to the Lenders materials
and/or information provided by or on behalf of Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on Debt Domain,
IntraLinks, Syndtrak or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Person’s securities. Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall

 

20



--------------------------------------------------------------------------------

appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent,
Arranger and Lenders to treat such Borrower Materials as not containing any
material non-public information with respect to Borrower or its securities for
purposes of United States Federal and state securities Laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 6.6); (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Side Information,” and (z) Administrative Agent and Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

2.18 Groundwater. Borrower shall not use nor permit to be used any groundwater
beneath the Land for any operations of the Property.

2.19 Property Management. Any property management agreement entered into by
Borrower with respect to any portion of the Project shall be subject to
Administrative Agent’s prior approval, in Administrative Agent’s sole but
reasonable discretion, and upon execution of any property management
agreement(s) by Borrower, Borrower shall cause the property manager(s) under
such agreement(s) to enter into a consent and assignment in favor of
Administrative Agent in form(s) and substance satisfactory to Administrative
Agent (the form of consent and assignment which is being delivered by AHP Tenant
Services, LLC to Administrative Agent will be an acceptable form). Borrower
shall enter into a management agreement with a third party operator for the
management of the parking facilities located on the Property no later than sixty
(60) days prior to the earlier of the Completion Date or completion of the
Improvements. Such agreement shall be with an operator approved by
Administrative Agent in its sole but reasonable discretion.

2.20 Fees to Affiliates. Any and all fees to any Affiliate, principal, partner,
limited partner, sureties or related entity shall be subordinate to Lender’s
rights and liens under the Loan Documents.

2.21 Swap Contract. No later than February 1, 2016, Borrower shall enter into a
Swap Contract with the Administrative Agent or an affiliate of Administrative
Agent (or with another financial institution approved by the Administrative
Agent in writing), which such Swap Contract shall expire no earlier than the
Maturity Date, all upon terms and subject to such conditions as shall be
acceptable to Administrative Agent (or if such transaction is with another
financial institution, all upon terms and subject to such conditions as shall be
approved by Lender in writing).

2.22 Insurance Reporting. Until the final advance for Improvements, Borrower
shall (i) deliver to Administrative Agent copies of all quarterly insurance
reporting forms delivered to any insurance company engaged by Borrower to
provide builder’s risk insurance and approved by Administrative Agent, as and
when delivered to such insurance company and (ii) deliver to Administrative
Agent, on a monthly basis between quarterly reports, copies of the most recent
quarterly reporting until the next quarterly report is delivered.

 

21



--------------------------------------------------------------------------------

2.23 Controlled Substances. Without limiting the provisions of Article 3,
Sections (a), (d) and/or (o), Borrower shall not, and shall not knowingly suffer
or permit any tenant leasing space in the Improvements to violate any Laws
affecting the Property, including the Controlled Substances Act, or other Laws
which could otherwise result in the occurrence of a Default under
Section 4.1(t), including the commencement of any proceedings under the Civil
Asset Forfeiture Reform Act. Upon learning of any conduct contrary to this
Section, Borrower shall immediately take all actions reasonably expected under
the circumstances to terminate any such use of the Property, including: (a) to
give timely notice to any appropriate law enforcement agency of information that
led Borrower to know such conduct had occurred, and (b) in a timely fashion to
revoke or make a good faith attempt to revoke permission for those engaging in
such conduct to use the Property or to take reasonable actions in consultation
with a law enforcement agency to discourage or prevent illegal use of the
Property. No Default shall arise under this Section 2.23 as a result of a
violation of Laws by a tenant so long as Borrower is in compliance with its
obligations under the preceding sentence and no Default has occurred and is
continuing under Section 4.1(t) as a result thereof.

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

To induce Lenders to make the Loan, Borrower hereby represents and warrants to
Administrative Agent and Lenders that except as otherwise disclosed to
Administrative Agent in writing (a) Borrower has complied with any and all Laws
and regulations concerning its organization, existence and the transaction of
its business, and has the right and power to own its Property and to develop all
Improvements as contemplated in this Agreement and the other Loan Documents;
(b) Borrower is authorized to execute, deliver and perform all of its
obligations under the Loan Documents; (c) the Loan Documents are valid and
binding obligations of Borrower; (d) Borrower is not in violation of any Law,
regulation or ordinance, or any order of any court or Governmental Authority,
and no provision of the Loan Documents violates any applicable Law, any
covenants or restrictions affecting the Property, any order of any court or
Governmental Authority or any contract or agreement binding on Borrower or the
Property, including the Ground Lease or the CVS Lease; (e) Borrower is not a
party to any tax sharing agreement; there is no proposed tax assessment against
Borrower or Guarantor (except for the current annual tax assessment against the
Property); to the extent required by applicable Law, Borrower and Guarantor have
filed all necessary tax returns and reports and have paid all taxes and
governmental charges thereby shown to be owing, and Borrower does not intend to
treat the Loan and related transactions as being a “reportable transaction”
(within the meaning of Treasury Regulation Section 1.6011-4); (f) all Plans are
complete in all material respects, contain all necessary detail and are adequate
for construction of the subject Improvements, are satisfactory to Borrower, have
been approved by all applicable Governmental Authorities, have been accepted by
each contractor, have been accepted by Ground Lessor and CVS to the extent
Ground Lessor and CVS have any rights to approve such Plans and comply with the
Loan Documents and all applicable Laws, restrictive covenants, and governmental
requirements, rules, and regulations; (g) the Land is not part of a larger tract
of land owned by Borrower or any of its affiliates or any Guarantor, is not
otherwise included under any unity of title or similar covenant with other lands
not encumbered by the Deed of Trust, and constitutes a separate tax lot or lots
with a separate tax assessment or assessments therefor, independent of those for
any other lands

 

22



--------------------------------------------------------------------------------

or improvements; (h) the Land and all Improvements comply with all Laws and
governmental requirements, including all subdivision and platting requirements,
and condominium laws, without reliance on any adjoining or neighboring property;
(i) all Plans do, and all Improvements when constructed will, comply with all
legal requirements regarding access and facilities for handicapped or disabled
persons; (j) Borrower has not directly or indirectly conveyed, assigned or
otherwise disposed of or transferred (or agreed to do so) any development
rights, air rights or other similar rights, privileges or attributes with
respect to the Property, including those arising under any zoning or land use
ordinance or other Law or governmental requirement; (k) the Project Schedule is
realistic and the applicable Completion Date is a reasonable estimate of the
time required to complete the Project; (l) the Financial Statements delivered to
Administrative Agent are true, correct, and complete in all material respects as
of the date any such Financial Statement was delivered to Administrative Agent,
and there has been no event or condition that could reasonably be expected to
have a Material Adverse Effect in Borrower’s or Guarantor’s financial condition
from the financial condition of Borrower or Guarantor (as the case may be)
indicated in such Financial Statements; (m) all utility services necessary for
the development of the Land and the construction of all Improvements and the
operation thereof for their intended purpose are available at the boundaries of
the Land, including electric and natural gas facilities, telephone service,
water supply, storm and sanitary sewer facilities; (n) except as otherwise
provided for in the Loan Documents, the Borrower has made no contract or
arrangement of any kind the performance of which by the other party thereto
would give rise to a lien on the Property; (o) the current and anticipated use
of the Property complies with all applicable zoning ordinances, regulations and
restrictive covenants affecting the Land and/or Improvements without the
existence of any variance, non-complying use, nonconforming use or other special
exception, all use restrictions of any Governmental Authority having
jurisdiction have been satisfied, and no violation of any Law or regulation to
which Borrower, the Property, or any tenant leasing space in the Improvements is
subject, exists with respect thereto; (p) attached hereto as Exhibit “J” is a
list of all site bonds required in connection with completion of all
Improvements, and to the best of Borrower’s knowledge, no other bonds or other
security are currently required or will be required prior to completion of the
Improvements; (q) Ground Lessor and CVS have approved the construction contracts
and Plans to the extent required under the Ground Lease and CVS Lease;
(r) attached hereto as Exhibit “P” is a complete list of all approvals, permits
and entitlements for the design, development, construction, completion and
equipping, operation and occupancy of the Project and there are no approvals,
permits, authorizations, agreements, easements, dedications or similar
agreements required for the construction of the Project not set forth on Exhibit
“P”; (s) the Ground Lease is in full force and effect and no party is in default
thereunder; (t) the CVS Lease is in full force and effect and no party is in
default thereunder; and (u) Borrower has delivered to Administrative Agent true,
correct and complete copies of the Ground Lease and the CVS Lease and, except
for (i) the CVS Lease, there is no agreement between Borrower and CVS regarding
the Property or the Project and (ii) the Ground Lease, there is no agreement
between Borrower and Ground Lessor regarding the Land, Property or Project.

 

23



--------------------------------------------------------------------------------

ARTICLE 4 DEFAULT AND REMEDIES

4.1 Events of Default. The occurrence of any one of the following shall be a
default under this Agreement (“Default”): (a) any of the Indebtedness is not
paid within five (5) days after the date when due, whether on the scheduled due
date or upon acceleration, maturity or otherwise; (b) any covenant, agreement,
condition, representation or warranty in this Agreement (other than covenants to
pay the Indebtedness and other than Defaults expressly listed in this Section)
is not fully and timely performed, observed or kept within thirty (30) days
after written notice from Administrative Agent or within such longer period not
to exceed sixty (60) days after written notice from Administrative Agent as may
be required to cure such default, provided Borrower has commenced and is
diligently seeking to effect such a cure (except no notice or cure period shall
be required if Administrative Agent is legally precluded from giving such notice
or determines that such notice and cure period might impair any collateral for
the Indebtedness); (c) any statement, representation or warranty in any of the
Loan Documents, or in any Budget, Financial Statement or any other writing
heretofore or hereafter delivered to Administrative Agent or any Lender in
connection with the Indebtedness is false, misleading or erroneous in any
material respect on the date hereof or on the date as of which such statement,
representation or warranty is made; (d) the occurrence of a Default or Event of
Default under any other Loan Document (taking into account any applicable notice
and cure period set forth in such Loan Document) or any Swap Contract (taking
into account any applicable notice and cure period set forth in such Swap
Contract); (e) the execution and/or filing of any affidavit of commencement
stating construction on the Property commenced at a time which would cause any
mechanic’s or materialmen’s or similar lien to have priority over the Deed of
Trust and such is not discharged, bonded off or the enforcement of which is
stayed in a manner satisfactory to Administrative Agent within twenty
(20) business days after such execution and/or filing; (f) construction of any
Improvements ceases for more than fifteen (15) days (whether or not consecutive
days) except for Excusable Delays; (g) the construction of any Improvements, or
any materials for which an advance has been requested, fails to comply in any
material respect with applicable Plans, the Loan Documents, any Laws or
governmental requirements, or any applicable restrictive covenants, and such
noncompliance is not corrected within twenty (20) days after Borrower becomes
aware thereof or within such longer period of time not to exceed sixty (60) days
after Borrower becomes aware thereof as may be required to correct such
noncompliance, provided Borrower has commenced and is diligently seeking to
correct such noncompliance; (h) Borrower fails to satisfy any condition
precedent to the obligation of Lenders to make an advance; (i) (x) construction
of any Improvements is abandoned or (y) Borrower fails to complete construction
of any Improvements (and obtain all applicable permits, licenses, certificates
and approvals) in accordance with this Agreement on or before the Completion
Date; provided that, Borrower’s failure to complete the Improvements by the
Completion Date shall not be a Default if (1) such failure is due to an
“Unavoidable Delay” as defined under the Ground Lease, (2) no default exists
under the Ground Lease or the CVS Lease, (3) no Default otherwise exists
hereunder, (4) Borrower is diligently pursuing completion of the Improvements
within the time frame allowed under the Ground Lease for “Unavoidable Delays”,
and (5) Borrower provides written evidence satisfactory to Administrative Agent
that all sums due and owing CVS and/or Ground Lessor on account of any delay in
completion or other performance obligation by Borrower under Ground Lease or CVS
Lease, respectively, have been timely paid; (j) any required permit, license,
certificate or approval with respect to the Property lapses or ceases to be in
full force and effect and is not reinstated within ten (10) days thereafter;
(k) a Borrower’s Deposit is not made with Administrative Agent within seven
(7) days after Administrative Agent’s request therefor in accordance with
Section 1.5; (l) construction is enjoined or Borrower, Administrative Agent or a
Lender (excluding a Defaulting Lender) is enjoined or prohibited from performing
any of its

 

24



--------------------------------------------------------------------------------

respective obligations under any of the Loan Documents and such injunction or
prohibition is not lifted or removed within ten (10) days thereafter;
(m) Borrower enters into any lease of part or all of the Property or any
contract of sale for part or all of the Property which does not comply with the
Loan Documents; (n) a lien for the performance of work or the supply of
materials which is established against the Property or any part thereof, or any
stop notice served on Borrower, the general contractor, Administrative Agent or
a Lender, remains unsatisfied or unbonded or is not affirmatively insured over
and against by title insurance in a manner satisfactory to Administrative Agent
for a period of twenty (20) days after the date Borrower becomes aware of such
filing or service; (o) the occurrence of any condition or situation which, in
the sole determination of Administrative Agent, constitutes a danger to or
impairment of the Property or any part thereof or the lien of the Deed of Trust,
if such condition or situation is not remedied within ten (10) days after
written notice to the Borrower thereof; (p) the entry of a judgment against
Borrower in excess of $50,000 or any Guarantor in excess of $1,000,000 or the
issuance of any attachment, sequestration, or similar writ levied upon any of
Borrower’s or Guarantor’s property, as the case may be, which is not discharged
or bonded off within a period of twenty (20) days; (q) Administrative Agent
determines that an event or condition that could reasonably be expected to have
a Material Adverse Effect has occurred in the financial condition of Borrower or
any Guarantor or in the condition of the Property; (r) (i) the Ground Lease
ceases to be in full force and effect or is modified in any respect without
Administrative Agent’s prior consent, (ii) the CVS Lease ceases to be in full
force and effect or is modified in any material respect without Administrative
Agent’s prior written consent (provided Borrower delivers Administrative Agent
promptly with a copy of any such non-material modification to the CVS Lease),
(iii) at Administrative Agent’s sole option, the occurrence of a default by
Borrower under the Ground Lease or the CVS Lease which is not cured by Borrower
within any applicable notice and cure period (if any) provided in such document
and which Administrative Agent determines, in its sole opinion, would or could
have a Material Adverse Effect; or (iv) at Administrative Agent’s sole option,
the occurrence of a default by any other party to the Ground Lease or the CVS
Lease which is not cured by such other party within any applicable notice and
cure period (if any) provided in such document and which Administrative Agent
determines, in its sole opinion, would or could have a Material Adverse Effect;
(s) a default occurs under Section 2.18 of this Agreement; (t) a judicial or
nonjudicial forfeiture or seizure proceeding is commenced by a Governmental
Authority and remains pending with respect to any substantial portion of the
Property or any portion of the Property that is material to the operation or
valuation of the Property, on the grounds that the Property or any part thereof
had been used to commit or facilitate the commission of a criminal offense by
any Person, including any tenant, pursuant to any Law, including the Controlled
Substances Act or the Civil Asset Forfeiture Reform Act, regardless of whether
or not the Property or the Deed of Trust shall become subject to forfeiture or
seizure in connection therewith; provided, however, that no Event of Default
shall occur under this Section 4.1(t) unless Borrower fails to have the
enforcement action stayed (so long as such stay is not lifted) or resolved
within sixty (60) days after the commencement of such proceedings; or
(u) Borrower, Guarantor, or any Person liable, directly or indirectly, for any
part of the Indebtedness (or any general partner of any of the foregoing):

(i) (A) Executes an assignment for the benefit of creditors, or takes any action
in furtherance thereof; or (B) admits in writing its inability to pay, or fails
to pay, its debts generally as they become due; or (C) as a debtor, files a
petition, case, proceeding or other action pursuant to, or voluntarily seeks the
benefit or benefits of, any Debtor Relief Law, or takes any action in
furtherance thereof; or (D) seeks the appointment of a receiver, trustee,
custodian or liquidator of the Property or any part thereof or of any
significant portion of its other property; or

 

25



--------------------------------------------------------------------------------

(ii) Suffers the filing of a petition, case, proceeding or other action against
it as a debtor under any Debtor Relief Law or seeking appointment of a receiver,
trustee, custodian or liquidator of the Property or any part thereof or of any
significant portion of its other property, and (A) admits, acquiesces in or
fails to contest diligently the material allegations thereof, or (B) the
petition, case, proceeding or other action results in entry of any order for
relief or order granting relief sought against it, or (C) in a proceeding under
Debtor Relief Laws, the case is converted from one chapter to another, or
(D) fails to have the petition, case, proceeding or other action permanently
dismissed or discharged on or before the earlier of trial thereon or the
ninetieth (90th) day following the date of its filing; or

(iii) Conceals, removes, or permits to be concealed or removed, any part of its
property, with intent to hinder, delay or defraud its creditors or any of them,
or makes or suffers a transfer of any of its property which may be fraudulent
under any fraudulent conveyance law or Debtor Relief Law; or makes any transfer
of its property to or for the benefit of a creditor at a time when other
creditors similarly situated have not been paid; or suffers or permits, while
insolvent, any creditor to obtain a lien (other than as described in Subsection
(iv) below) upon any of its property through legal proceedings which are not
vacated and such lien is not discharged prior to enforcement thereof or in any
event within sixty (60) days from the date thereof; or

(iv) Fails to have discharged within a period of ten (10) days any attachment,
sequestration, or similar writ levied upon any of its property; or

(v) Fails to pay any final, non-appealable money judgment against it within
(i) thirty (30) days of such judgment in the case of Guarantor or (ii) ten
(10) days in the case of Borrower; provided that it shall be a Default if
Borrower or Guarantor does not pay any money judgment against it within thirty
(30) days after Borrower’s receipt of written notice from Administrative Agent
in the event Administrative Agent determines that Borrower is not diligently
pursuing an appeal or Borrower has elected not to appeal any money judgment.

4.2 Remedies. Upon a Default, Administrative Agent may with the consent of, and
shall at the direction of the Required Lenders, without notice, exercise any and
all rights and remedies afforded by this Agreement, the other Loan Documents,
Law, equity or otherwise, including (a) declaring any and all Indebtedness or
any portion thereof immediately due and payable; (b) reducing any claim to
judgment; or (c) obtaining appointment of a receiver (to which Borrower hereby
consents) and/or judicial or nonjudicial foreclosure under the Deed of Trust;
provided, however, that upon a Default, Administrative Agent at its election may
(but shall not be obligated to) without the consent of and shall at the
direction of the Required Lenders, without notice, do any one or more of the
following: (a) terminate Lenders’ Commitment to lend and any obligation to
disburse any Borrower’s Deposit hereunder; (b) in its own name on behalf of the

 

26



--------------------------------------------------------------------------------

Lenders or in the name of Borrower, enter into possession of the Property,
perform all work necessary to complete construction of any Improvements
substantially in accordance with the applicable Plans (as modified as deemed
necessary by Administrative Agent), the Loan Documents, and all applicable Laws,
governmental requirements and restrictive covenants, and continue to employ
Borrower’s architect, engineer and any contractor pursuant to the applicable
contracts or otherwise; or (c) set-off and apply, to the extent thereof and to
the maximum extent permitted by Law, any and all deposits, funds, or assets at
any time held and any and all other indebtedness at any time owing by
Administrative Agent or any Lender to or for the credit or account of Borrower
against any Indebtedness.

Borrower hereby appoints Administrative Agent as Borrower’s attorney-in-fact,
which power of attorney is irrevocable and coupled with an interest, with full
power of substitution if Administrative Agent so elects, to do any of the
following in Borrower’s name upon the occurrence of a Default: (i) use such sums
as are necessary, including any proceeds of the Loan and any Borrower’s Deposit
and any other funds pledged by Borrower to Administrative Agent as security for
the Loan, and/or make such changes or corrections in any Plans, and/or employ
such architects, engineers, and contractors as may be required, or as Lenders
may otherwise consider desirable, for the purpose of completing construction of
any Improvements substantially in accordance with the applicable Plans (as
modified as deemed necessary by Administrative Agent), the Loan Documents, and
all applicable Laws, governmental requirements and restrictive covenants;
(ii) execute all applications and certificates in the name of Borrower which may
be required for completion of construction of any Improvements; (iii) endorse
the name of Borrower on any checks or drafts representing proceeds of any
insurance policies, or other checks or instruments payable to Borrower with
respect to the Property; (iv) do every act with respect to the construction of
any Improvements that Borrower may do; (v) prosecute or defend any action or
proceeding incident to the Property, (vi) pay, settle, or compromise all bills
and claims so as to clear title to the Property; and (vii) take over and use all
or any part of the labor, materials, supplies and equipment contracted for,
owned by, or under the control of Borrower, whether or not previously
incorporated into any Improvements. Any amounts expended by Administrative Agent
itself or on behalf of Lenders to construct or complete any Improvements or in
connection with the exercise of its remedies herein shall be deemed to have been
advanced to Borrower hereunder as a demand obligation owing by Borrower to
Administrative Agent or Lenders as applicable and shall constitute a portion of
the Indebtedness, regardless of whether such amounts exceed any limits for
Indebtedness otherwise set forth herein. Neither Administrative Agent nor
Lenders shall have any liability to Borrower for the sufficiency or adequacy of
any such actions taken by Administrative Agent.

No delay or omission of Administrative Agent or Lenders to exercise any right,
power or remedy accruing upon the happening of a Default shall impair any such
right, power or remedy or shall be construed to be a waiver of any such Default
or any acquiescence therein. No delay or omission on the part of Administrative
Agent or Lenders to exercise any option for acceleration of the maturity of the
Indebtedness, or for foreclosure of the Deed of Trust following any Default as
aforesaid, or any other option granted to Administrative Agent and Lenders
hereunder in any one or more instances, or the acceptances by Administrative
Agent or Lenders of any partial payment on account of the Indebtedness, shall
constitute a waiver of any such Default, and each such option shall remain
continuously in full force and effect. No remedy herein conferred upon or
reserved to Administrative Agent and/or Lenders is intended to be

 

27



--------------------------------------------------------------------------------

exclusive of any other remedies provided for in any Note or any of the other
Loan Documents, and each and every such remedy shall be cumulative, and shall be
in addition to every other remedy given hereunder, or under any Note or any of
the other Loan Documents, or now or hereafter existing at Law or in equity or by
statute. Every right, power and remedy given to Administrative Agent and Lenders
by this Agreement, any Note or any of the other Loan Documents shall be
concurrent, and may be pursued separately, successively or together against
Borrower, or the Property or any part thereof, or any personal property granted
as security under the Loan Documents, and every right, power and remedy given by
this Agreement, any Note or any of the other Loan Documents may be exercised
from time to time as often as may be deemed expedient by the Required Lenders.

Regardless of how a Lender may treat payments received from the exercise of
remedies under the Loan Documents for the purpose of its own accounting, for the
purpose of computing the Indebtedness, payments shall be applied as elected by
Lenders. No application of payments will cure any Default, or prevent
acceleration, or continued acceleration, of amounts payable under the Loan
Documents, or prevent the exercise, or continued exercise, of rights or remedies
of Administrative Agent and Lenders hereunder or thereunder or at Law or in
equity.

ARTICLE 5 ADMINISTRATIVE AGENT

5.1 Appointment and Authorization of Administrative Agent.

5.1.1 Each Lender hereby irrevocably (subject to Section 5.9) appoints,
designates and authorizes Administrative Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document,
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to Administrative Agent is not intended to connote any fiduciary or
other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

5.1.2 No individual Lender or group of Lenders shall have any right to amend or
waive, or consent to the departure of any party from any provision of any Loan
Document, or secure or enforce the obligations of Borrower or any other party
pursuant to the Loan Documents, or otherwise. All such rights, on behalf of
Administrative Agent or any Lender or Lenders, shall be held and exercised
solely by and at the option of Administrative Agent for the pro rata benefit of
the Lenders. Such rights, however, are subject to the rights of a Lender or

 

28



--------------------------------------------------------------------------------

Lenders, as expressly set forth in this Agreement, to approve matters or direct
Administrative Agent to take or refrain from taking action as set forth in this
Agreement. Except as expressly otherwise provided in this Agreement or the other
Loan Documents, Administrative Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights, or taking or refraining from taking any actions which Administrative
Agent is expressly entitled to exercise or take under this Agreement and the
other Loan Documents, including, without limitation, (i) the determination if
and to what extent matters or items subject to Administrative Agent’s
satisfaction are acceptable or otherwise within its discretion, (ii) the making
of Administrative Agent Advances, and (iii) the exercise of remedies pursuant
to, but subject to, Article 4 or pursuant to any other Loan Document, or the
exercise of rights and remedies pursuant to any tri-party agreement, if
applicable, and any action so taken or not taken shall be deemed consented to by
Lenders.

5.1.3 In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Borrower or Guarantor, no individual Lender or
group of Lenders shall have the right, and Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on the Borrower) shall be
exclusively entitled and empowered on behalf of itself and the Lenders, by
intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loan and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders and Administrative Agent and their respective agents and counsel)
and all other amounts due the Lenders and Administrative Agent under
Section 6.10 and Exhibit “K” allowed in such judicial proceeding; and

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 6.10.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting any Loan or the
Obligations or the rights of Lenders except as approved by Required Lenders or
to authorize Administrative Agent to vote in respect of the claims of Lenders
except as approved by Required Lenders in any such proceeding.

 

29



--------------------------------------------------------------------------------

5.2 Delegation of Duties. Administrative Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys-in-fact and shall be entitled to advice of counsel and other
consultant experts concerning all matters pertaining to such duties.
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects with reasonable care.

5.3 Liability of Administrative Agent. No Agent-Related Persons shall (i) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of Lenders for any recital,
statement, representation or warranty made by Borrower or any subsidiary or
Affiliate of Borrower, or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Administrative Agent under or in
connection with, this Agreement or any other Loan Document, or the validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or for any failure of Borrower or any other party to
any Loan Document to perform its obligations hereunder or thereunder. No
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of Borrower, Guarantor, permanent
lender, if applicable, or any of their Affiliates.

5.4 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely, and shall be fully protected in relying, upon any writing, resolution,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
telephone message, statement or other document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons, and upon advice and statements of legal counsel (including
counsel to any party to the Loan Documents), independent accountants and other
experts selected by Administrative Agent. Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders or all Lenders if required hereunder as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by Lenders against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders or such greater
number of Lenders as may be expressly required hereby in any instance, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders. In the absence of written instructions from the Required
Lenders or such greater number of Lenders, as expressly required hereunder,
Administrative Agent may take or not take any action, at its discretion, unless
this Agreement specifically requires the consent of the Required Lenders or such
greater number of Lenders.

 

30



--------------------------------------------------------------------------------

5.5 Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default, unless Administrative
Agent shall have received written notice from a Lender, permanent lender, if
applicable, or Borrower referring to this Agreement, describing such Default
that Administrative Agent determines will have a Material Adverse Effect.
Administrative Agent will notify Lenders of its receipt of any such notice.
Administrative Agent shall take such action with respect to such Default as may
be requested by the Required Lenders in accordance with Article 4; provided,
however, that unless and until Administrative Agent has received any such
request, Administrative Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default as it
shall deem advisable or in the best interest of Lenders.

5.6 Credit Decision; Disclosure of Information by Administrative Agent.

5.6.1 Each Lender acknowledges that none of Agent-Related Persons has made any
representation or warranty to it, and that no act by Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of Borrower, permanent lender, if applicable, and
Guarantor, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lenders as to any matter, including whether
Agent-Related Persons have disclosed material information in their possession.
Each Lender represents to Administrative Agent that it has, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of Borrower, permanent lender, if
applicable, and Guarantor, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to Borrower and Guarantor
hereunder. Each Lender also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Borrower,
permanent lender, if applicable, and Guarantor.

5.6.2 Administrative Agent upon its receipt shall provide each Lender such
notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent herein. To the extent not already available to a
Lender, Administrative Agent shall also provide the Lender and/or make available
for the Lender’s inspection during reasonable business hours and at the Lender’s
expense, upon the Lender’s written request therefor: (i) copies of the Loan
Documents; (ii) such information as is then in Administrative Agent’s possession
in respect of the current status of principal and interest payments and accruals
in respect of the Loan; (iii) copies of all current financial statements in
respect of Borrower, or any Guarantor or other Person liable for payment or
performance by Borrower of any obligations under the Loan Documents, then in
Administrative Agent’s possession with respect to the Loan; and (iv) other
current factual information then in Administrative Agent’s

 

31



--------------------------------------------------------------------------------

possession with respect to the Loan and bearing on the continuing
creditworthiness of Borrower, permanent lender, if applicable, or any Guarantor,
or any of their respective Affiliates; provided that nothing contained in this
Section shall impose any liability upon Administrative Agent for its failure to
provide a Lender any of such Loan Documents, information, or financial
statements, unless such failure constitutes willful misconduct or gross
negligence on Administrative Agent’s part; and provided, further, that
Administrative Agent shall not be obligated to provide any Lender with any
information in violation of Law or any contractual restrictions on the
disclosure thereof (provided such contractual restrictions shall not apply to
distributing to a Lender factual and financial information expressly required to
be provided herein). Except as set forth above, Administrative Agent shall not
have any duty or responsibility to provide any Lenders with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of Borrower, permanent lender, if
applicable, or Guarantor or any of their respective Affiliates which may come
into the possession of any of Agent-Related Persons.

5.7 Indemnification of Administrative Agent. Whether or not the transactions
contemplated hereby are consummated, Lenders shall indemnify upon demand each
Agent-Related Person (to the extent not reimbursed by or on behalf of Borrower
and without limiting the obligation of Borrower to do so), pro rata, and hold
harmless each Agent-Related Person from and against any and all Indemnified
Liabilities incurred by it; provided, however, that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities to the extent determined in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Agent-Related
Person’s own gross negligence or willful misconduct; provided, however, that no
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, to the extent that Administrative
Agent is not reimbursed by or on behalf of Borrower, each Lender shall reimburse
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including attorney fees) incurred by Administrative
Agent as described in Section 6.10. The undertaking in this Section shall
survive the payment of all Indebtedness hereunder and the resignation or
replacement of Administrative Agent.

5.8 Administrative Agent in Individual Capacity. Administrative Agent, in its
individual capacity, and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with any party to the Loan Documents and their respective
Affiliates as though Administrative Agent were not Administrative Agent
hereunder and without notice to or consent of Lenders. Lenders acknowledge that
Borrower and Bank of America, N.A. or its Affiliate have entered or may enter
into Swap Transactions. A portion of any Loan may be funded to honor Borrower’s
payment obligations under the terms of such Swap Transactions and Lenders shall
have no right to share in any portion of such payments. Borrower may also make
direct payments to Bank of America, N.A. or its Affiliates with respect to
obligations under the terms of such Swap Transactions and Lenders shall have no
right to share in any portion of such payments. Lenders acknowledge that,
pursuant to such activities, Bank of America, N.A. or its Affiliates may receive
information

 

32



--------------------------------------------------------------------------------

regarding any party to the Loan Documents, or their respective Affiliates
(including information that may be subject to confidentiality obligations in
favor of such parties or such parties’ Affiliates) and acknowledge that
Administrative Agent shall be under no obligation to provide such information to
them. With respect to its Pro Rata Share of the Loan, Bank of America, N.A.
shall have the same rights and powers under this Agreement as any other Lenders
and may exercise such rights and powers as though it were not Administrative
Agent or a party to Swap Transactions, and the terms “Lender” and “Lenders”
include Bank of America, N.A. in its individual capacity.

5.9 Successor Administrative Agent. Administrative Agent may, and at the request
of the Required Lenders as a result of Administrative Agent’s gross negligence
or willful misconduct in performing its duties under this Agreement shall,
resign as Administrative Agent upon 30 days’ notice to Lenders. If
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among Lenders a successor administrative agent for Lenders, which
successor administrative agent shall be consented to by the Borrower at all
times other than during the existence of a Default (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor
administrative agent is appointed prior to the effective date of the resignation
of Administrative Agent, Administrative Agent may appoint, after consulting with
Lenders and Borrower, a successor administrative agent from among Lenders. Upon
the acceptance of its appointment as successor administrative agent hereunder,
such successor administrative agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent”
shall mean such successor administrative agent, and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated. After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article and other applicable
Sections of this Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor administrative agent has accepted appointment as
Administrative Agent by the date which is thirty (30) days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and Lenders
shall perform all of the duties of Administrative Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.

5.10 Releases; Acquisition and Transfers of Collateral.

5.10.1 Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of Lenders to transfer or sell, any Loan
collateral (i) upon the termination of the Commitments and payment and
satisfaction in full of all Indebtedness; (ii) to any permanent lender or its
assigns pursuant to any tri-party agreement, if applicable; (iii) constituting a
release, transfer or sale of a lien or property if Borrower or permanent lender,
if applicable, will certify to Administrative Agent that the release, transfer
or sale is permitted under this Agreement or the other Loan Documents (and
Administrative Agent may rely conclusively on any such certificate, without
further inquiry); or (iv) after foreclosure or other acquisition of title
(1) for a purchase price of at least 90% of the value indicated in the most
recent appraisal of the collateral obtained by Administrative Agent made in
accordance with regulations governing Administrative Agent, less any reduction
indicated in the appraisal estimated by experts in such areas; and (2) if
approved by the Required Lenders.

 

33



--------------------------------------------------------------------------------

5.10.2 If all or any portion of the Loan collateral is acquired by foreclosure
or by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Pro Rata Shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition
Date”). Administrative Agent and all Lenders hereby expressly waive and
relinquish any right of partition with respect to any collateral so acquired.
After any collateral is acquired, Administrative Agent shall appoint and retain
one or more Persons (individually and collectively, “OREO Property Manager”)
experienced in the management, leasing, sale and/or dispositions of similar
properties.

After consulting with the OREO Property Manager, Administrative Agent shall
prepare a written plan for completion of construction (if required), operation,
management, improvement, maintenance, repair, sale and disposition of Loan
collateral and a budget for the aforesaid, which may include a reasonable
management fee payable to Administrative Agent (the “Business Plan”).
Administrative Agent will deliver the Business Plan not later than the sixtieth
(60th) day after the Acquisition Date to each Lender with a written request for
approval of the Business Plan. If the Business Plan is approved by the Required
Lenders, Administrative Agent and the OREO Property Manager shall adhere to the
Business Plan until a different Business Plan is approved by the Required
Lenders. Administrative Agent may propose an amendment to the Business Plan as
it deems appropriate, which shall also be subject to Required Lender approval.
If the Business Plan (as may be amended) proposed by Administrative Agent is not
approved by the Required Lenders, (or if sixty (60) days have elapsed following
the Acquisition Date without a Business Plan being proposed by Administrative
Agent), any Lender may propose an alternative Business Plan, which
Administrative Agent shall submit to all Lenders for their approval. If an
alternative Business Plan is approved by the Required Lenders, Administrative
Agent may appoint one of the approving Lenders to implement the alternative
Business Plan. Notwithstanding any other provision of this Agreement, unless in
violation of an approved Business Plan or otherwise in an emergency situation,
Administrative Agent shall, subject to subsection (a) of this Section, have the
right but not the obligation to take any action in connection with Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvement, maintenance,
repair, sale and disposition), or any portion thereof.

5.10.3 Upon request by Administrative Agent or Borrower at any time, Lenders
will confirm in writing Administrative Agent’s authority to sell, transfer or
release any such liens of particular types or items of Loan collateral pursuant
to this Section; provided, however, that (i) Administrative Agent shall not be
required to execute any document necessary to evidence such release, transfer or
sale on terms that, in Administrative Agent’s opinion, would expose
Administrative Agent to liability or create any obligation or entail any
consequence other than the transfer, release or sale without recourse,
representation or warranty, and (ii) such transfer, release or sale shall not in
any manner discharge, affect or impair the obligations of Borrower other than
those expressly being released.

 

34



--------------------------------------------------------------------------------

5.10.4 If only two (2) Lenders exist at the time Administrative Agent receives a
purchase offer for Loan collateral for which one of the Lenders does not consent
within ten (10) Business Days after notification from Administrative Agent, the
consenting Lender may offer (“Purchase Offer”) to purchase all of non-consenting
Lender’s right, title and interest in the collateral for a purchase price equal
to non-consenting Lender’s Pro Rata Share of the net proceeds anticipated from
such sale of such collateral (as reasonably determined by Administrative Agent,
including the undiscounted face principal amount of any purchase money
obligation not payable at closing) (“Net Proceeds”). Within ten (10) Business
Days thereafter the non-consenting Lender shall be deemed to have accepted such
Purchase Offer unless the non-consenting Lender notifies Administrative Agent
that it elects to purchase all of the consenting Lender’s right, title and
interest in the collateral for a purchase price payable by the non-consenting
Lender in an amount equal to the consenting Lender’s Pro Rata Share of the Net
Proceeds. Any amount payable hereunder by a Lender shall be due on the earlier
to occur of the closing of the sale of the collateral or 90 days after the
Purchase Offer, regardless of whether the collateral has been sold.

5.11 Application of Payments. Except as otherwise provided below with respect to
Defaulting Lenders, aggregate principal and interest payments, payments for
Indemnified Liabilities, payments received from Guarantors pursuant to
guarantees or otherwise, proceeds from the permanent lender, if applicable,
and/or foreclosure or sale of the collateral, and net operating income from the
collateral during any period it is owned by Administrative Agent on behalf of
the Lenders (“Payments”) shall be apportioned pro rata among Lenders and
payments of any fees (other than fees designated for Administrative Agent’s
separate account) shall, as applicable, be apportioned pro rata among Lenders.
Notwithstanding anything to the contrary in this Agreement, all Payments due and
payable to Defaulting Lenders shall be due and payable to and be apportioned pro
rata among Administrative Agent and Electing Lenders. Such apportionment shall
be in the proportion that the Defaulting Lender Payment Amounts paid by them
bears to the total Defaulting Lender Payment Amounts of such Defaulting Lender.
Such apportionment shall be made until Administrative Agent and Lenders have
been paid in full for the Defaulting Lender Payment Amounts. All pro rata
Payments shall be remitted to Administrative Agent and all such payments not
constituting payment of specific fees, and all proceeds of Loan collateral
received by Administrative Agent, shall be applied first, to pay any fees,
indemnities, costs, expenses (including those in Section 5.7) and reimbursements
then due to Administrative Agent from Borrower or Guarantor; second, to pay any
fees, costs, expenses and reimbursements then due to Lenders from Borrower or
Guarantor; third, to pay pro rata interest and late charges due in respect of
the Indebtedness and Administrative Agent Advances; fourth, to pay or prepay pro
rata principal of the Indebtedness and Administrative Agent Advances; fifth, to
pay any indebtedness of Borrower under Swap Transactions; and last, to Borrower,
if required by law, or Lenders in Pro Rata Share percentages equal to their
percentages at the termination of the Aggregate Commitments.

5.12 Benefit. The terms and conditions of this Article are inserted for the sole
benefit of Administrative Agent and Lenders; the same may be waived in whole or
in part, with or without terms or conditions, without prejudicing Administrative
Agent’s or Lenders’ rights to later assert them in whole or in part.

 

35



--------------------------------------------------------------------------------

5.13 Co-Agents; Lead Managers. None of the Lenders or other Persons identified
on the facing page or signature pages of this Agreement as a “syndication
agent”, “documentation agent”, “co-agent”, “book manager”, or “lead manager”,
“sole arranger”, “arranger”, “lead arranger” or “co-arranger” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of Lenders or other Persons so
identified as a “syndication agent”, “documentation agent”, “co-agent” or “lead
manager” shall have or be deemed to have any fiduciary relationship with any
Lenders. Each Lender acknowledges that it has not relied, and will not rely, on
any of Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

5.14 Administrative Agent’s Commitment. Administrative Agent in its capacity as
a “Lender” shall maintain a Commitment equal to or greater than the next highest
Lender’s Commitment.

ARTICLE 6 GENERAL TERMS AND CONDITIONS

6.1 Consents; Borrower’s Indemnity. Except where otherwise expressly provided in
the Loan Documents, in any instance where the approval, consent or the exercise
of Administrative Agent’s or Lenders’ judgment is required, the granting or
denial of such approval or consent and the exercise of such judgment shall be
(a) within the sole discretion of Administrative Agent or Lenders; (b) deemed to
have been given only by a specific writing intended for the purpose given and
executed by Administrative Agent or Lenders; and (c) free from any limitation or
requirement of reasonableness. Notwithstanding any approvals or consents by
Administrative Agent or Lenders, neither Administrative Agent nor any Lender has
any obligation or responsibility whatsoever for the adequacy, form or content of
any Plans, any Budget, Project Schedule, any appraisal, any contract, any change
order, any lease, or any other matter incident to the Property or the
construction of any Improvements. Administrative Agent’s or Lenders’ acceptance
of an assignment of any Plans for the benefit of Administrative Agent and
Lenders shall not constitute approval of any Plans. Any inspection, appraisal or
audit of the Property or any portion thereof or the books and records of
Borrower, or the procuring of documents and financial and other information, by
or on behalf of Administrative Agent shall be for Administrative Agent’s and
Lenders’ protection only, and shall not constitute an assumption of
responsibility to Borrower or anyone else with regard to the condition, value,
construction, maintenance or operation of the Property or any portion thereof,
or relieve Borrower of any of Borrower’s obligations. Borrower has selected all
surveyors, architects, engineers, contractors, materialmen and all other Persons
or entities furnishing services or materials to the Project. Neither
Administrative Agent nor any Lender has any duty to supervise or to inspect the
Property or any portion thereof or the construction of any Improvements nor any
duty of care to Borrower or any other Person to protect against, or inform
Borrower or any other Person of the existence of, negligent, faulty, inadequate
or defective design or construction of any Improvements. Neither Administrative
Agent nor any Lender shall be liable or responsible for, and Borrower shall
indemnify each Agent-Related Person and each Lender and their respective
Affiliates, directors, officers, agents, attorneys and employees (collectively,
the “Indemnitees”)

 

36



--------------------------------------------------------------------------------

from and against: (a) any claim, action, loss or cost (including reasonable
attorney’s fees and costs) arising from or relating to (i) any defect in the
Property or any portion thereof or any Improvements, (ii) the performance or
default of Borrower, Borrower’s surveyors, architects, engineers, contractors or
any other Person engaged by Borrower, (iii) any failure to construct, complete,
protect or insure any Improvements, (iv) the payment of costs of labor,
materials, or services supplied for the construction of any Improvements, (v) in
connection with the protection and preservation of the Loan collateral
(including those with respect to property taxes, insurance premiums, completion
of construction, operation, management, improvements, maintenance, repair, sale
and disposition), (vi) the failure of the general contractor to transfer or if
not permitted by law to transfer, then cooperate with Administrative Agent to
have any permits relating to the Property in the general contractor’s name
assigned or otherwise placed in the name of Administrative Agent or its designee
when requested to do so under that certain Contractor’s Consent and Agreement of
even date herewith, or (vii) the performance of any obligation of Borrower
whatsoever; (b) any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorney fees and costs) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (i) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (ii) any Commitment or
any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto; (iii) any allegations of Borrower’s
default or breach of agreement, defenses to enforcement asserted, or default
remedies exercised, including offset rights, by CVS involving the CVS
Lease, (iv) the breach by Borrower or the failure of Borrower to perform all of
its obligations under the CVS Lease; (c) any and all claims, demands, actions or
causes of action arising out of or relating to the use of Information (as
defined in Section 6.6) or other materials obtained through internet, Intralinks
or other similar information transmission systems in connection with this
Agreement; and (d) any and all liabilities, losses, costs or expenses (including
reasonable attorneys’ fees and costs) that any Indemnitee suffers or incurs as a
result of the assertion of any foregoing claim, demand, action, cause of action
or proceeding, or as a result of the preparation of any defense in connection
with any foregoing claim, demand, action, cause of action or proceeding, in all
cases, whether or not an Indemnitee is a party to such claim, demand, action,
cause of action or proceeding and whether it is defeated, successful or
withdrawn, (all the foregoing, collectively, the “Indemnified Liabilities”);
provided that notwithstanding any provision in any Loan Document to the
contrary, such indemnity shall not, as to any Indemnitee, be available (i) to
the extent that such liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses or disbursements are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee; or (ii) with respect to any Indemnified Liabilities first
occurring or arising after the Release Date (as defined in the Deed of Trust);
provided, that if any payment, performance, release, foreclosure, conveyance or
receivership is challenged, in bankruptcy proceedings or otherwise, the Release
Date shall be

 

37



--------------------------------------------------------------------------------

deemed not to have occurred until such challenge is rejected, dismissed or
withdrawn with prejudice; and provided, further, that the indemnities in this
Section, to the extent applicable to the period prior to the Release Date, shall
not terminate upon the Release Date or upon the release, foreclosure or other
termination of the Deed of Trust but will survive the Release Date, foreclosure
of the Deed of Trust or conveyance in lieu of foreclosure, the repayment of the
Secured Indebtedness, the termination of any and all Swap Contracts, the
discharge and release of this Deed of Trust and the other Loan Documents, any
bankruptcy or other debtor relief proceeding, and any other event whatsoever.
Nothing, including any advance or acceptance of any document or instrument,
shall be construed as a representation or warranty, express or implied, to any
party by Administrative Agent or Lenders. Inspection shall not constitute an
acknowledgment or representation by Administrative Agent, any Lender or the
Construction Consultant that there has been or will be compliance with any
Plans, the Loan Documents, or applicable Laws, governmental requirements and
restrictive covenants, or that the construction is free from defective materials
or workmanship. Inspection, whether or not followed by notice of Default, shall
not constitute a waiver of any Default then existing, or a waiver of
Administrative Agent’s and Lenders’ right thereafter to insist that all
Improvements be constructed in accordance with the applicable Plans, the Loan
Documents, and all applicable Laws, governmental requirements and restrictive
covenants. Administrative Agent’s failure to inspect shall not constitute a
waiver of any of Administrative Agent’s or Lenders’ rights under the Loan
Documents or at Law or in equity.

6.2 Miscellaneous. This Agreement may be executed in several counterparts, all
of which are identical, and all of which counterparts together shall constitute
one and the same instrument. The Loan Documents are for the sole benefit of
Administrative Agent, Lenders and Borrower and are not for the benefit of any
third party. A determination that any provision of this Agreement is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Agreement to any Person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
other Persons, entities or circumstances. Time shall be of the essence with
respect to Borrower’s obligations under the Loan Documents. This Agreement, and
its validity, enforcement and interpretation, shall be governed by Virginia law
(without regard to any conflict of laws principles) and applicable United States
federal law.

6.3 Notices.

6.3.1 Modes of Delivery; Changes. Except as otherwise provided herein, all
notices, and other communications required or which any party desires to give
under this Agreement or any other Loan Document shall be in writing. Unless
otherwise specifically provided in such other Loan Document, all such notices
and other communications shall be deemed sufficiently given or furnished if
delivered by personal delivery, by nationally recognized overnight courier
service, by registered or certified United States mail, postage prepaid, or by
facsimile (with, subject to Subsection 6.3.2 below, a confirmatory duplicate
copy sent by first class United States mail), addressed to the party to whom
directed or by (subject to Subsection 6.3.3 below) electronic mail address to
Borrower, at the addresses set forth at the end of this Agreement or to
Administrative Agent or Lenders at the addresses specified for notices on

 

38



--------------------------------------------------------------------------------

the Schedule of Lenders (unless changed by similar notice in writing given by
the particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given and received either at the time
of personal delivery or, in the case of courier or mail, as of the date of first
attempted delivery at the address and in the manner provided herein, or, in the
case of facsimile, upon receipt; provided, however, that service of a notice
required by any applicable statute shall be considered complete when the
requirements of that statute are met and to be effective notices must be
delivered on a Business Day at or prior to 5:00 p.m. (delivery after 5:00 p.m.
will be effective on the next Business Day). Notwithstanding the foregoing, no
notice of change of address shall be effective except upon actual receipt. This
Section shall not be construed in any way to affect or impair any waiver of
notice or demand provided in any Loan Document or to require giving of notice or
demand to or upon any Person in any situation or for any reason.

6.3.2 Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually-signed originals and shall be binding on all parties to the Loan
Documents. The Administrative Agent may also require that any such documents and
signatures be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

6.3.3 Limited Use of Electronic Mail. Electronic mail and internet and intranet
websites may be used only to distribute routine communications, such as
financial statements and other information, and to distribute Loan Documents for
execution by the parties thereto, and may not be used for any other purpose.

6.3.4 Reliance by Administrative Agent and Lenders. Administrative Agent and
Lenders shall be entitled to rely and act upon any notices (including telephonic
Loan advance notices) purportedly given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall promptly confirm all telephonic notices in
writing to Administrative Agent. Borrower shall indemnify each Agent-Related
Person and each Lender from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of Borrower. All telephonic notices to and other communications
with Administrative Agent may be recorded by Administrative Agent, and each of
the parties hereto hereby consents to such recording. If a Lender does not
notify or inform Administrative Agent of whether or not it consents to, or
approves of or agrees to any matter of any nature whatsoever with respect to
which its consent, approval or agreement is required under the express
provisions of this Agreement or with respect to which its consent, approval or
agreement is otherwise requested by Administrative Agent, in connection with the
Loan or any matter pertaining to the Loan, within ten (10) Business Days (or
such longer period as may be specified by Administrative Agent) after such
consent, approval or agreement is requested by Administrative Agent, Lender
shall be deemed to have given its consent, approval or agreement, as the case
may be, with respect to the matter in question.

 

39



--------------------------------------------------------------------------------

6.4 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any Lender, or Administrative Agent
or any Lender exercises its right of set-off, and such payment or the proceeds
of such set-off or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law, to a depository
(including Administrative Agent, any Lender or its or their Affiliates) for
returned items or insufficient collected funds, or otherwise, then (a) to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each Lender
severally agrees to pay to Administrative Agent upon demand its applicable share
of any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect.

6.5 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender, and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of Subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of Subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Subsection (e) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent permitted in Subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent and Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and Pro Rata Share of the Loan at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and Pro Rata Share of the Loan at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in Subsection (b)(ii)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

40



--------------------------------------------------------------------------------

(B) in any case not described in Subsection (b)(ii)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes the Pro Rata
Share of the Loan outstanding) or, if the Commitment is not then in effect, the
principal outstanding Pro Rata Share of the Loan that is subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $10,000,000 unless each of Administrative Agent and, so long as no
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to its Pro Rata Share of the Loan
and the Commitments thereunder assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Subsection (b)(ii)(B) of this Section and, in
addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof, and provided, further, that Borrower’s consent
shall not be required during the primary syndication of the Loan; and

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500 plus the cost of any
applicable endorsement to the Title Insurance or new Title Insurance; provided,
however, that Administrative Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to Administrative Agent an Administrative
Details Reply Form.

 

41



--------------------------------------------------------------------------------

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any of Borrower’s Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
Pro Rata Share of the Loan previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full Pro
Rata Share of the Loan. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this Subsection, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
Subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of this Agreement with respect to Borrower’s obligations surviving
termination of this Agreement); provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, Borrower (at
its expense) shall execute and deliver a Note (“Replacement Note”) to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Subsection (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall forward the
Assignment and Assumption, and the Replacement Note to the Title Company for
issuance of an applicable endorsement to the Title Insurance or new Title
Insurance, and shall maintain at Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of

 

42



--------------------------------------------------------------------------------

Lenders, and the Commitments of, and the principal amount (and stated interest)
of each Lender’s Pro Rata Share of the Loan owing to each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and Borrower, Administrative Agent
and Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, but with
prior notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or its Pro Rata Share of the
Loan owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) Borrower, Administrative Agent and Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 5.7 without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the second proviso
of Section 6.9 that affects such Participant. A Participant shall not be
entitled to receive any greater payment under Sections 1.7, 1.8, or 1.9 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amount (and stated interest) of each Participant’s interest in the
Loan or other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

 

43



--------------------------------------------------------------------------------

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

6.6 Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (d) to any other party to this Agreement;
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (ii) any direct or indirect contractual counterparty or
prospective counterparty (or such contractual counterparty’s or prospective
counterparty’s professional advisor) to any Swap Transaction or credit
derivative transaction relating to obligations of the Borrower and Guarantor;
(g) with the consent of the Borrower; (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower; or (i) to the
National Association of Insurance Commissioners or any other similar
organization. For the purposes of this Section, “Information” means all
information received from the Borrower or Guarantor relating to the Borrower or
Guarantor or their business, other than any such information that is available
to Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or Guarantor; provided that in the case of
information received from the Borrower or Guarantor after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. The Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to Administrative Agent and the Lenders in connection with the
administration and management of this Agreement, the Loans and Loan Documents.
Notwithstanding anything herein to the contrary, “Information” shall not
include, and Administrative Agent and each Lender may disclose without
limitation of any kind, any information with respect to the “tax treatment” and
“tax structure” (in each case, within the meaning of Treasury Regulation
Section 1.6011-4) of the transactions contemplated hereby and all materials of
any kind (including opinions or other tax analyses) that are provided to
Administrative Agent or such Lender relating to such tax treatment and tax
structure; provided that with respect to any document or similar item that in
either case contains information concerning the tax treatment or tax structure
of the transaction as well as other information, this sentence shall only apply
to such portions of the document or similar item that relate to the tax
treatment or tax structure of the Loans and transactions contemplated hereby.

 

44



--------------------------------------------------------------------------------

6.7 Set-off. In addition to any rights and remedies of Administrative Agent and
Lenders provided by Law, upon the occurrence and during the continuance of any
Default, Administrative Agent and each Lender is authorized at any time and from
time to time, without prior notice to Borrower or any other party to the Loan
Documents, any such notice being waived by Borrower (on its own behalf and on
behalf of each party to the Loan Documents to the fullest extent permitted by
Law), to set-off and apply any and all deposits, general or special, time or
demand, provisional or final, any time owing by Administrative Agent or such
Lender hereunder or under any other Loan Document to or for the credit or the
account of such parties to the Loan Documents against any and all Indebtedness,
irrespective of whether or not the Administrative Agent or such Lender shall
have made demand under this Agreement or any other Loan Document and although
such Indebtedness may be contingent or unmatured or denominated in a currency
different from that of the applicable depositor indebtedness. Each Lender agrees
promptly to notify Borrower and Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.

6.8 Sharing of Payments. If, other than as expressly provided elsewhere herein,
any Lender shall obtain on account of the portions of any Loan advanced by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the portions of the Loan made by them, as shall be necessary
to cause such purchasing Lender to share the excess payment in respect of such
portions of the Loan or such participations, as the case may be, pro rata with
each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Lender under any of the
circumstances described in Section 6.4 (including pursuant to any settlement
entered into by the purchasing Lender in its discretion), such purchase shall to
that extent be rescinded and each other Lender shall repay to the purchasing
Lender the purchase price paid therefor, together with an amount equal to such
paying Lender’s ratable share (according to the proportion of (i) the amount of
such paying Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered without
further interest thereon. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by Law,
exercise all its rights of payment (including the right of set-off), but subject
to Section 6.7 with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased under this
Section and will in each case notify the Lenders following any such purchases or
repayments. Each Lender that purchases a participation pursuant to this Section
shall from and after such purchase have the right to give all notices, requests,
demands, directions and other communications under this Agreement with respect
to the portion of the Obligations purchased to the same extent as though the
purchasing Lender were the original owner of the Obligations purchased.

 

45



--------------------------------------------------------------------------------

6.9 Amendments; Survival. Administrative Agent and Lenders shall be entitled to
amend (whether pursuant to a separate intercreditor agreement or otherwise) any
of the terms, conditions or agreements set forth in Article 5 or as to any other
matter in the Loan Documents respecting payments to Administrative Agent or
Lenders or the required number of the Lenders to approve or disapprove any
matter or to take or refrain from taking any action, without the consent of
Borrower or any other Person or the execution by Borrower or any other Person of
any such amendment or intercreditor agreement. Subject to the foregoing,
Administrative Agent may amend or waive any provision of this Agreement or any
other Loan Document, or consent to any departure by any party to the Loan
Documents therefrom which amendment, waiver or consent is intended to be within
Administrative Agent’s discretion or determination, or otherwise in
Administrative Agent’s reasonable determination shall not have a Material
Adverse Effect; provided however, otherwise no such amendment, waiver or consent
shall be effective unless in writing, signed by the Required Lenders and
Borrower or the applicable party to the Loan Documents, as the case may be, and
acknowledged by Administrative Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; and provided further that no such amendment, waiver or consent shall:

6.9.1 extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 4.2), without the written consent of
such Lender (it being understood that a waiver of a Default shall not constitute
an extension or increase in any Lender’s Commitment);

6.9.2 postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) hereunder or under any other Loan Document, without the written
consent of each Lender directly affected thereby;

6.9.3 reduce the principal of, or the rate of interest specified herein on, any
portion of any Loan, or any fees or other amounts payable hereunder or under any
other Loan Document, without the written consent of each Lender directly
affected thereby; provided, however, that Administrative Agent may waive any
obligation of the Borrower to pay interest at the Default Rate and/or late
charges for periods of up to thirty days, and only the consent of the Required
Lenders shall be necessary to waive any obligation of the Borrower to pay
interest at the Default Rate or late charges thereafter, or to amend the
definition of “Default Rate” or “late charges”;

6.9.4 change the percentage of the combined Commitments or of the aggregate
unpaid principal amount of any Loan which is required for the Lenders or any of
them to take any action hereunder, without the written consent of each Lender;

6.9.5 change the definition of “Pro Rata Share” or “Required Lender” or any
other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender;

 

46



--------------------------------------------------------------------------------

6.9.6 amend this Section, or Section 6.9, without the written consent of each
Lender;

6.9.7 release the liability of Borrower or any existing Guarantor or terminate
any tri-party agreement, if applicable, without the written consent of each
Lender;

6.9.8 permit the sale, transfer, pledge, mortgage or assignment of any Loan
collateral or any direct or indirect interest in Borrower, except as expressly
permitted under the Loan Documents, without the written consent of each Lender;

6.9.9 transfer or release any lien on, or after foreclosure or other acquisition
of title by Administrative Agent on behalf of the Lenders transfer or sell, any
Loan collateral except as permitted in Section 5.10 or Section 6.12, without the
written consent of each Lender;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to the Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased without the consent of such Lender.

This Agreement shall continue in full force and effect until the Indebtedness is
paid in full, all Obligations are satisfied, and all of Administrative Agent’s
and Lenders’ obligations under this Agreement are terminated; and all
representations and warranties and all provisions herein for indemnity of the
Indemnitees, Administrative Agent and Lenders (and any other provisions herein
specified to survive) shall survive payment in full, satisfaction or discharge
of the Indebtedness, the resignation or removal of Administrative Agent or
replacement of any Lender, and any release or termination of this Agreement or
of any other Loan Documents.

6.10 Costs and Expenses. Without limiting any Loan Document and to the extent
not prohibited by applicable Laws, Borrower shall pay when due, shall reimburse
to Administrative Agent for the benefit of itself and Lenders on demand and
shall indemnify Administrative Agent and Lenders from, all out-of-pocket fees,
costs, and expenses paid or incurred by Administrative Agent in connection with
the negotiation, preparation and execution of this Agreement and the other Loan
Documents (and any amendments, approvals, consents, waivers and releases
requested, required, proposed or done from time to time), or in connection with
the disbursement, administration or collection of the Loans or the enforcement
of the obligations of Borrower or the exercise of any right or remedy of
Administrative Agent, including (a) all reasonable fees and expenses of
Administrative Agent’s counsel; (b) fees and charges of each Construction
Consultant, inspector and engineer; (c) appraisal, re-appraisal and survey
costs; (d) title insurance charges and premiums; (e) title search or examination
costs, including abstracts, abstractors’ certificates and uniform commercial
code searches; (f) judgment and tax lien searches for Borrower and each
Guarantor; (g) escrow fees; (h) fees and costs of

 

47



--------------------------------------------------------------------------------

environmental investigations, site assessments and remediations; (i) recordation
taxes, documentary taxes, transfer taxes and mortgage taxes; (j) filing and
recording fees; and (k) loan brokerage fees. Borrower shall pay all costs and
expenses incurred by Administrative Agent, including reasonable attorneys’ fees,
if the obligations or any part thereof are sought to be collected by or through
an attorney at law, whether or not involving probate, appellate, administrative
or proceedings under any Debtor Relief Law. Borrower shall pay all costs and
expenses of complying with the Loan Documents, whether or not such costs and
expenses are included in the Budgets. Borrower’s obligations under this Section
shall survive the delivery of the Loan Documents, the making of advances, the
payment in full of the Indebtedness, the release or reconveyance of any of the
Loan Documents, the foreclosure of the Deed of Trust or conveyance in lieu of
foreclosure, proceeding under any Debtor Relief Law, and any other event
whatsoever. Borrower acknowledges that Administrative Agent may receive a
benefit, including a discount, credit or other accommodation, from
Administrative Agent’s counsel based on the fees such counsel may receive on
account of such counsel’s relationship with Administrative Agent, including fees
paid in connection with this Agreement.

6.11 Tax Forms.

(i) Each Lender, and each holder of a participation interest herein, that is not
a “United States Person” (a “Foreign Lender”) within the meaning of
Section 7701(a)(30) of the Code shall, to the extent it is legally able to do
so, deliver to Administrative Agent, prior to receipt of any payment subject to
withholding (or upon accepting an assignment or receiving a participation
interest herein), two duly signed completed copies of either Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to a
complete exemption from, or reduction of, withholding on all payments to be made
to such Foreign Lender by Borrower pursuant to this Agreement) or Form W-8ECI or
any successor thereto (relating to all payments to be made to such Foreign
Lender by Borrower pursuant to this Agreement) of the United States Internal
Revenue Service or such other evidence satisfactory to Borrower and
Administrative Agent that such Foreign Lender is entitled to an exemption from
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code. Thereafter and from time to time, each such
Foreign Lender shall (A) promptly submit to Administrative Agent such additional
duly completed and signed copies of one of such forms (or such successor forms
as shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is satisfactory to Borrower and
Administrative Agent of any available exemption from or reduction of, United
States withholding taxes in respect of all payments to be made to such Foreign
Lender by Borrower pursuant to the Loan Documents, (B) promptly notify
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (C) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lenders,
and as may be reasonably necessary (including the re-designation of its lending
office, if any) to avoid any requirement of applicable Laws that Borrower make
any deduction or withholding for taxes from amounts payable to such Foreign
Lender. If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to

 

48



--------------------------------------------------------------------------------

fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by Borrower or
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by Borrower or Administrative Agent as may be
necessary for Borrower and Administrative Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for the purposes of the preceding sentence, “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

(ii) Each Foreign Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Lender under any of the Loan Documents (for example, in the case of a typical
participation by such Lender), shall deliver to Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of Administrative Agent (in the reasonable
exercise of its discretion), (A) two duly signed completed copies of the forms
or statements required to be provided by such Lender as set forth above, to
establish the portion of any such sums paid or payable with respect to which
such Lender acts for its own account that is not subject to U.S. withholding
tax, and (B) two duly signed completed copies of United States Internal Revenue
Service Form W-8IMY (or any successor thereto), together with any information
such Lender chooses to transmit with such form, and any other certificate or
statement of exemption required under the Code, to establish that such Lender is
not acting for its own account with respect to a portion of any such sums
payable to such Lender.

(iii) Borrower shall not be required to pay any additional amount to any Foreign
Lender under Section 1.11, (A) with respect to any Taxes required to be deducted
or withheld on the basis of the information, certificates or statements of
exemption such Lender transmits with an United States Internal Revenue Service
Form W-8BEN, W-8ECI, or W-8IMY pursuant to this Subsection (a), or (B) if such
Lender shall have failed to satisfy the foregoing provisions of this Subsection
(a); provided that if such Lender shall have satisfied the requirements of this
Subsection (a) on the date such Lender became a Lender or ceased to act for its
own account with respect to any payment under any of the Loan Documents, nothing
in this Subsection (a) shall relieve Borrower of its obligation to pay any
amounts pursuant to Section 1.11 in the event that, as a result of any change in
any applicable law, treaty or governmental rule, regulation or order, or any
change in the interpretation, administration or application thereof, such Lender
is no longer properly entitled to deliver forms, certificates or other evidence
at a subsequent date establishing the fact that such Lender or other Person for
the account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.

 

49



--------------------------------------------------------------------------------

(iv) Administrative Agent may, without reduction, withhold any Taxes required to
be deducted and withheld from any payment under any of the Loan Documents with
respect to which Borrower is not required to pay additional amounts under this
Subsection (a).

(b) Upon the request of Administrative Agent, each Lender that is a “United
States Person” within the meaning of Section 7701(a)(30) of the Code shall
deliver to Administrative Agent two duly signed completed copies of United
States Internal Revenue Service Form W-9. If such Lender fails to deliver such
forms, then Administrative Agent may withhold from any interest payment to such
Lender an amount equivalent to the applicable back-up withholding tax imposed by
the Code, without reduction.

(c) If any Governmental Authority asserts that Administrative Agent did not
properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify, defend and hold harmless Administrative Agent therefor, including all
penalties and interest and costs and expenses (including attorneys’ fees) of
Administrative Agent. Borrower shall, and does hereby, indemnify, defend and
hold harmless Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to Administrative Agent as required
pursuant to this Subsection. The obligation of Lenders and Borrower under this
Subsection shall survive the removal or replacement of a Lender, the payment of
all Indebtedness, the resignation or replacement of Administrative Agent, and
the termination of this Agreement and/or any other Loan Document.

6.12 Partial Release.

Any partial release shall be subject to the approval of the Lenders and subject
to such terms and conditions as they may impose.

6.13 Further Assurances. Borrower will, upon Administrative Agent’s request,
(a) promptly correct any defect, error or omission in any Loan Document;
(b) execute, acknowledge, deliver, procure, record or file such further
instruments and do such further acts as Administrative Agent deems necessary,
desirable or proper to carry out the purposes of the Loan Documents and to
identify and subject to the liens and security interest of the Loan Documents
any property intended to be covered thereby, including any renewals, additions,
substitutions, replacements, or appurtenances to the Property; (c) execute,
acknowledge, deliver, procure, file or record any document or instrument
Administrative Agent deems necessary, desirable, or proper to protect the liens
or the security interest under the Loan Documents against the rights or
interests of third Persons; and (d) provide such certificates, documents,
reports, information, affidavits and other instruments and do such further acts
deemed necessary, desirable or proper by Administrative Agent to comply with the
requirements of any agency having jurisdiction over Administrative Agent. In
addition, at any time, and from time to time, upon request by Administrative
Agent, Borrower will, at Borrower’s expense, provide any and all further
instruments, certificates and other documents as may, in the opinion of
Administrative Agent, be necessary or desirable in order to verify the
Borrower’s identity and background in a manner satisfactory to Administrative
Agent.

 

50



--------------------------------------------------------------------------------

As a material inducement to Administrative Agent and Lenders to enter into this
Agreement, Borrower acknowledges and agrees that each of its Indemnification
Agreements (as that term is defined below) (a) is a continuing, separate
agreement that shall survive the termination of this Agreement, the payment and
performance in full of the Indebtedness, the release or reconveyance of any of
the Loan Documents, the foreclosure of the Deed of Trust or conveyance in lieu
of foreclosure, any proceeding under any Debtor Relief Law, and any other event
whatsoever, (b) shall not be merged with any judgment or judgments with respect
to the Indebtedness, and (c) is subject to the limitations set forth in
Section 6.1. The term “Indemnification Agreements” means the collective
reference to each provision of this Agreement or any of the Loan Documents for
indemnification of Administrative Agent and/or the Lenders, their respective
parents, Affiliates and/or respective officers, directors, shareholders,
employees, attorneys, other professionals, and agents and to each of the
agreements of Borrower to pay or reimburse Administrative Agent and/or the
Lenders for costs and expenses (including, attorneys’ fees) of collection or
otherwise.

6.14 Inducement to Lenders. The representations, warranties, covenants, and
agreements contained in this Agreement and the other Loan Documents (a) are made
to induce Lenders to make the Loans and extend any other credit to or for the
account of the Borrower pursuant hereto, and Administrative Agent and Lenders
are relying thereon, and will continue to rely thereon, and (b) shall survive
any proceedings under any Debtor Relief Law involving Borrower, Guarantor or the
Property, foreclosure, or conveyance in lieu of foreclosure.

6.15 Forum. Each party to this Agreement hereby irrevocably submits generally
and unconditionally for itself and in respect of its property to the
jurisdiction of any state court, or any United States federal court, sitting in
the state specified in Section 6.2 of this Agreement and to the jurisdiction of
any state court or any United States federal court, sitting in the state in
which any of the Property is located, over any suit, action or proceeding
arising out of or relating to this Agreement or the Indebtedness. Each party to
this Agreement hereby irrevocably waives, to the fullest extent permitted by
Law, any objection that they may now or hereafter have to the laying of venue in
any such court and any claim that any such court is an inconvenient forum. Each
party to this Agreement hereby agrees and consents that, in addition to any
methods of service of process provided for under applicable Law, all service of
process in any such suit, action or proceeding in any state court, or any United
States federal court, sitting in the state specified in Section 6.2 may be made
by certified or registered mail, return receipt requested, directed to such
party at its address for notice stated in the Loan Documents, or at a subsequent
address of which Administrative Agent received actual notice from such party in
accordance with the Loan Documents, and service so made shall be complete five
(5) days after the same shall have been so mailed. Nothing herein shall affect
the right of Administrative Agent to serve process in any manner permitted by
Law or limit the right of Administrative Agent to bring proceedings against any
party in any other court or jurisdiction.

 

51



--------------------------------------------------------------------------------

6.16 Interpretation.

6.16.1 References to “Dollars,” “$,” “money,” “payments” or other similar
financial or monetary terms are references to lawful money of the United States
of America. References to Articles, Sections, and Exhibits are, unless specified
otherwise, references to articles, sections and exhibits of this Agreement.
Words of any gender shall include each other gender. All references (a) to the
Loan Documents are to the same as extended, amended, restated, supplemented or
otherwise modified from time to time unless expressly indicated otherwise, and
(b) to the Land, the Improvements or the Property shall mean all or any portion
of each of the foregoing, respectively. Words in the singular shall include the
plural and words in the plural shall include the singular. References to
Borrower or Guarantor shall mean, except with respect to the obligations of each
Borrower as “Borrower” under its Note, each Person comprising same, jointly and
severally. The words “herein,” “hereof,” “hereunder” and other similar compounds
of the word “here” shall refer to this entire Agreement (including the attached
exhibits) and not to any particular Article, Section, paragraph or provision.
The terms “agree” and “agreements” mean and include “covenant” and “covenants”.
The words “include” and “including” shall be interpreted as if followed by the
words “without limitation”. Captions and headings in the Loan Documents are for
convenience only and shall not affect the construction of the Loan Documents.

6.17 No Partnership, etc. The relationship between Lenders (including
Administrative Agent) and Borrower is solely that of lender and borrower.
Neither Administrative Agent nor any Lender has any fiduciary or other special
relationship with or duty to Borrower and none is created by the Loan Documents.
Nothing contained in the Loan Documents, and no action taken or omitted pursuant
to the Loan Documents, is intended or shall be construed to create any
partnership, joint venture, association, or special relationship between
Borrower and Administrative Agent or any Lender or in any way make
Administrative Agent or any Lender a co-principal with Borrower with reference
to the Project, the Property or otherwise. In no event shall Administrative
Agent’s or Lenders’ rights and interests under the Loan Documents be construed
to give Administrative Agent or any Lender the right to control, or be deemed to
indicate that Administrative Agent or any Lender is in control of, the business,
properties, management or operations of Borrower.

6.18 Records. The unpaid amount of the Loan and the amount of any other credit
extended by Administrative Agent or Lenders to or for the account of Borrower
set forth on the books and records of Administrative Agent shall be presumptive
evidence of the amount thereof owing and unpaid, but failure to record any such
amount on Administrative Agent’s books and records shall not limit or affect the
obligations of Borrower under the Loan Documents to make payments on the subject
Loan when due.

6.19 Commercial Purpose. Borrower warrants that the Loan is being made solely to
acquire or carry on a business or commercial enterprise, and/or Borrower is a
business or commercial organization. Borrower further warrants that all of the
proceeds of the Loans shall be used for commercial purposes and stipulates that
the Loans shall be construed for all purposes as commercial loans, and is made
for other than personal, family, household or agricultural purposes.

 

52



--------------------------------------------------------------------------------

6.20 WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT WAIVES TRIAL BY JURY IN
ANY ACTION OR PROCEEDING TO WHICH THEY MAY BE A PARTY, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO, ANY NOTE, THE LOAN AGREEMENT, THE
DEED OF TRUST OR ANY OF THE OTHER LOAN DOCUMENTS. IT IS AGREED AND UNDERSTOOD
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTION OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO ANY NOTE. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY
MADE BY EACH PARTY TO THIS AGREEMENT, AND THEY HEREBY REPRESENT THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH
PARTY FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN REPRESENTED IN THE
EXECUTION OF THE LOAN DOCUMENTS AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT
LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL
COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.

6.21 Service of Process. Borrower hereby consents to process being served in any
suit, action, or proceeding instituted in connection with any Loan by (a) the
mailing of a copy thereof by certified mail, postage prepaid, return receipt
requested, to Borrower, in which case service shall be deemed to be effective
upon the earlier to occur of receipt of such process or the first refusal of
receipt thereof by Borrower on a Business Day and (b) serving a copy thereof
upon the agent, if any, hereinabove designated and appointed by Borrower as
Borrower’s agent for service of process. Borrower irrevocably agrees that such
service shall be deemed to be service of process upon Borrower in any such suit,
action, or proceeding. Nothing in any Note shall affect the right of
Administrative Agent to serve process in any manner otherwise permitted by Law
and nothing in any Note will limit the right of Administrative Agent on behalf
of the Lenders otherwise to bring proceedings against Borrower in the courts of
any jurisdiction or jurisdictions.

6.22 USA Patriot Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act. Borrower shall,
promptly following

 

53



--------------------------------------------------------------------------------

a request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligation under “know your customer” and anti-money
laundering rules and regulations, including the Act.

6.23 Entire Agreement. The Loan Documents constitute the entire understanding
and agreement between Borrower, Administrative Agent and Lenders with respect to
the transactions arising in connection with the Loans, and supersede all prior
written or oral understandings and agreements between Borrower, Administrative
Agent and Lenders with respect to the matters addressed in the Loan Documents.
In particular, and without limitation, the terms of any commitment letter,
letter of intent or quote letter by Administrative Agent or any Lender to make
any Loan are merged into the Loan Documents. Neither Administrative Agent nor
any Lender has made any commitments to extend the terms of the Loans past the
stated maturity dates or to provide Borrower with financing except as set forth
in the Loan Documents. The foregoing shall not, however, be construed to affect
any obligation of Borrower to pay fees described in the fee letter and/or to pay
fees and perform obligations set forth in the mandate letter. Except as
incorporated in writing into the Loan Documents, there are not, and were not,
and no persons are or were authorized by Administrative Agent or any Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the matters addressed in the Loan Documents.

6.24 WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
OR ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE NOTE, THE DEED OF TRUST, OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

EACH PARTY HERETO HEREBY:

(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER;

(b) ACKNOWLEDGES THAT THIS WAIVER AND THE PROVISIONS OF THIS SECTION WERE A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE LOAN DOCUMENTS;

(c) CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE;

 

54



--------------------------------------------------------------------------------

(d) AGREES AND UNDERSTANDS THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY
JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH PROCEEDING OR ACTION, INCLUDING
CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS OR ANY OTHER AGREEMENT, AND
FURTHER AGREES THAT SUCH PARTY SHALL NOT SEEK TO CONSOLIDATE ANY SUCH PROCEEDING
OR ACTION WITH ANY OTHER PROCEEDING OR ACTION IN WHICH A JURY TRIAL CANNOT BE OR
HAS NOT BEEN WAIVED;

(e) AGREES THAT BORROWER, ADMINISTRATIVE AGENT AND LENDER ARE EACH HEREBY
AUTHORIZED TO FILE A COPY OF THIS SECTION IN ANY PROCEEDING OR ACTION AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF JURY TRIAL; AND

(f) REPRESENTS AND WARRANTS THAT SUCH PARTY HAS BEEN REPRESENTED IN THE SIGNING
OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

[Executions Appear on the Next Page]

 

55



--------------------------------------------------------------------------------

EXECUTED and DELIVERED UNDER SEAL as of July 30, 2015.

 

WITNESS/ATTEST:

 

/s/ Denise Gerber

   

HOPKINS VILLAGE, LLC,

a Virginia limited liability company

 

      By:  

ARMADA HOFFLER MANAGER, LLC,

a Virginia limited liability company,

its Manager

        By:   /s/ Michael P. O’Hara                 (SEAL)         Name:  
Michael P. O’Hara         Title:   Manager

Borrower’s Address for Notices:

222 Central Park Avenue, Suite 2100

Virginia Beach, Virginia 23462

Attn: Mr. Michael P. O’Hara

Telephone: (757) 366-4328

Telecopier: (757) 424-2513

Electronic Mail: mohara@armadahoffler.com

The Federal Tax Identification Number of Borrower: 46-4044867



--------------------------------------------------------------------------------

WITNESS/ATTEST:    

BANK OF AMERICA, N.A., individually as

Administrative Agent and a Lender

  /s/ Judith E. Rushing     By:   /s/ Patricia H.
Gardenhire                             (SEAL)       Name:   Patricia H.
Gardenhire       Title:   Vice President

Address:

Bank of America, N.A.

100 North Tryon Street

Mailcode: 1-007-11-15

Charlotte, North Carolina 28255

Attn: Loan Administration